TABLE OF CONTENTS

Exhibit 10.1

*** TEXT OMITTED AND FILED SEPARATELY, CONFIDENTIAL TREATMENT REQUESTED

CREDIT AGREEMENT

dated as of September 30, 2011

among

KNOXVILLE HMA HOLDINGS, LLC,

as the Borrower

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors

THE LENDERS FROM TIME TO TIME PARTY HERETO,

SUNTRUST BANK,

as Administrative Agent, Swingline Lender and Issuing Bank

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

THE ROYAL BANK OF SCOTLAND PLC

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger

SUNTRUST ROBINSON HUMPHREY, INC.,

DEUTSCHE BANK SECURITIES INC.,

RBS SECURITIES INC. AND

WELLS FARGO SECURITIES, LLC,

as Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS; CONSTRUCTION

     1   

Section 1.1

   Definitions      1   

Section 1.2

   Classifications of Loans and Borrowings      27   

Section 1.3

   Accounting Terms and Determination      27   

Section 1.4

   Terms Generally      28   

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

     28   

Section 2.1

   General Description of Facilities      28   

Section 2.2

   Revolving Loans      28   

Section 2.3

   Procedure for Revolving Borrowings      28   

Section 2.4

   Swingline Commitment      29   

Section 2.5

   Term Loan Commitments      30   

Section 2.6

   Funding of Borrowings      30   

Section 2.7

   Interest Elections      31   

Section 2.8

   Mandatory and Optional Reduction and Termination of Commitments      32   

Section 2.9

   Repayment of Loans      32   

Section 2.10

   Evidence of Indebtedness      33   

Section 2.11

   Optional Prepayments      34   

Section 2.12

   Mandatory Prepayments      34   

Section 2.13

   Interest on Loans      35   

Section 2.14

   Fees      36   

Section 2.15

   Computation of Interest and Fees      37   

Section 2.16

   Inability to Determine Interest Rates      37   

Section 2.17

   Illegality      37   

Section 2.18

   Increased Costs      38   

Section 2.19

   Funding Indemnity      39   

Section 2.20

   Taxes      39   

Section 2.21

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      41   

Section 2.22

   Letters of Credit      42   

Section 2.23

   [Reserved]      46   

Section 2.24

   Mitigation of Obligations      46   

Section 2.25

   Replacement of Lenders      46   

Section 2.26

   Reallocation and Cash Collateralization of Defaulting Lender Commitment     
47   

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     48   

Section 3.1

   Conditions To Effectiveness      48   

Section 3.2

   Each Credit Event      51   

Section 3.3

   Delivery of Documents      52   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     52   

Section 4.1

   Existence; Power      52   

Section 4.2

   Organizational Power; Authorization      53   

Section 4.3

   Governmental Approvals; No Conflicts      53   

Section 4.4

   Financial Statements      53   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.5

   Litigation and Environmental Matters      53   

Section 4.6

   Compliance with Laws and Agreements      54   

Section 4.7

   No Default      54   

Section 4.8

   Investment Company Act, Etc.      54   

Section 4.9

   Taxes      55   

Section 4.10

   Margin Regulations      55   

Section 4.11

   ERISA      55   

Section 4.12

   Ownership of Property      55   

Section 4.13

   Disclosure      56   

Section 4.14

   Labor Relations      56   

Section 4.15

   Subsidiaries      56   

Section 4.16

   Solvency      56   

Section 4.17

   Business Locations; Taxpayer Identification Number      56   

Section 4.18

   OFAC      57   

Section 4.19

   Patriot Act      57   

Section 4.20

   Anti-Money Laundering Laws      57   

Section 4.21

   Reimbursement from Medical Reimbursement Programs      57   

Section 4.22

   Licensing and Accreditation      57   

ARTICLE V AFFIRMATIVE COVENANTS

     58   

Section 5.1

   Financial Statements and Other Information      58   

Section 5.2

   Notices of Material Events      60   

Section 5.3

   Existence; Conduct of Business      61   

Section 5.4

   Compliance with Laws, Etc.      61   

Section 5.5

   Payment of Obligations      61   

Section 5.6

   Books and Records      62   

Section 5.7

   Visitation, Inspection, Loan to Value Ratio, Etc.      62   

Section 5.8

   Maintenance of Properties; Insurance      62   

Section 5.9

   Use of Proceeds and Letters of Credit      62   

Section 5.10

   Additional Subsidiaries      63   

Section 5.11

   Further Assurances      63   

Section 5.12

   Government Receivables Accounts      64   

Section 5.13

   Reimbursement from Medicare, Medicaid and TRICARE      64   

ARTICLE VI FINANCIAL COVENANTS

     65   

Section 6.1

   Consolidated Leverage Ratio      65   

Section 6.2

   Consolidated Fixed Charge Coverage Ratio      65   

Section 6.3

   Minimum EBITDA      65   

ARTICLE VII NEGATIVE COVENANTS

     66   

Section 7.1

   Indebtedness and Preferred Equity      66   

Section 7.2

   Negative Pledge      67   

Section 7.3

   Fundamental Changes      67   

Section 7.4

   Investments, Loans, Etc.      67   

Section 7.5

   Restricted Payments      68   

Section 7.6

   Sale of Assets      68   

Section 7.7

   Transactions with Affiliates      68   

Section 7.8

   Restrictive Agreements      69   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.9

   Sale and Leaseback Transactions      69   

Section 7.10

   Hedging Transactions      69   

Section 7.11

   Organization Documents; Legal Name, State of Formation and Form of Entity   
  69   

Section 7.12

   Material Documents      70   

Section 7.13

   Accounting Changes      70   

Section 7.14

   Government Regulation      70   

Section 7.15

   Ownership of Subsidiaries      70   

ARTICLE VIII EVENTS OF DEFAULT

     70   

Section 8.1

   Events of Default      70   

Section 8.2

   Application of Funds      73   

ARTICLE IX THE ADMINISTRATIVE AGENT

     74   

Section 9.1

   Appointment of Administrative Agent      74   

Section 9.2

   Nature of Duties of Administrative Agent      74   

Section 9.3

   Lack of Reliance on the Administrative Agent      75   

Section 9.4

   Certain Rights of the Administrative Agent      75   

Section 9.5

   Reliance by Administrative Agent      75   

Section 9.6

   The Administrative Agent in its Individual Capacity      76   

Section 9.7

   Successor Administrative Agent      76   

Section 9.8

   Withholding Tax      77   

Section 9.9

   Benefits of Article IX      77   

Section 9.10

   Administrative Agent May File Proofs of Claim      77   

Section 9.11

   Titled Agents      78   

Section 9.12

   Authorization to Execute other Loan Documents      78   

Section 9.13

   Collateral and Guaranty Matters      78   

Section 9.14

   Hedging Obligations and Bank Product Obligations      79   

ARTICLE X THE GUARANTY

     79   

Section 10.1

   The Guaranty      79   

Section 10.2

   Obligations Unconditional      79   

Section 10.3

   Reinstatement      80   

Section 10.4

   Certain Additional Waivers      80   

Section 10.5

   Remedies      81   

Section 10.6

   Rights of Contribution      81   

Section 10.7

   Guarantee of Payment; Continuing Guarantee      81   

ARTICLE XI MISCELLANEOUS

     81   

Section 11.1

   Notices      81   

Section 11.2

   Waiver; Amendments      83   

Section 11.3

   Expenses; Indemnification      85   

Section 11.4

   Successors and Assigns      86   

Section 11.5

   Governing Law; Jurisdiction; Consent to Service of Process      89   

Section 11.6

   WAIVER OF JURY TRIAL      90   

Section 11.7

   Right of Setoff      90   

Section 11.8

   Counterparts; Integration      91   

Section 11.9

   Survival      91   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 11.10

   Severability      91   

Section 11.11

   Confidentiality      91   

Section 11.12

   Interest Rate Limitation      92   

Section 11.13

   Waiver of Effect of Corporate Seal      92   

Section 11.14

   Patriot Act      92   

Section 11.15

   No Advisory or Fiduciary Responsibility      93   

Section 11.16

   Electronic Execution of Assignments and Certain Other Documents      93   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules

 

Schedule I

   -    Commitment Amounts

Schedule 4.15

   -    Subsidiaries

Schedule 4.17-1

      Locations of Real Property

Schedule 4.17-2

      Locations of Chief Executive Office, Taxpayer Identification Number, Etc.

Schedule 4.17-3

   -    Changes in Legal Name, State of Formation and Structure

Schedule 7.1

   -    Outstanding Indebtedness

Schedule 7.2

   -    Existing Liens

Schedule 7.4

   -    Existing Investments

Exhibits

 

Exhibit 2.3

   -    Form of Notice of Revolving Borrowing

Exhibit 2.4

   -    Form of Notice of Swingline Borrowing

Exhibit 2.7

   -    Form of Notice of Continuation/Conversion

Exhibit 2.10

   -    Form of Note

Exhibit 5.1

   -    Form of Compliance Certificate

Exhibit 5.10

   -    Form of Joinder Agreement

Exhibit 11.4

   -    Form of Assignment and Acceptance

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2011 by and among KNOXVILLE HMA HOLDINGS, LLC, a Tennessee limited
liability company (the “Borrower”), the Guarantors (defined herein), the Lenders
(defined herein), and SUNTRUST BANK, in its capacity as administrative agent for
the Lenders (the “Administrative Agent”), as Issuing Bank and as Swingline
Lender.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders (a) establish a
$150,000,000 revolving credit facility in favor of, and (b) make term loans in
an aggregate principal amount equal to $360,000,000 to, the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of and severally to make the term loans to the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquired Business” shall mean Mercy Health Partners, Inc., a Tennessee
nonprofit corporation.

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Agency Fee Letter” shall mean that certain agency fee letter, dated as of
July 1, 2011, executed by SunTrust Bank and accepted by Borrower.

“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding. On the Closing Date, the aggregate amount
of the Aggregate Revolving Commitments is ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).

“Agreement” shall mean this Credit Agreement.

“Annual Financial Statements” shall mean the unaudited consolidated and
consolidating balance sheet of the Acquired Business and its Subsidiaries as of
December 31, 2009 and December 31, 2010, and the related consolidated and
consolidating statements of income or operations of the Acquired Business and
its Subsidiaries for the fiscal years then ended.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, a percentage per annum
determined by reference to the applicable Consolidated Leverage Ratio in effect
on such date as set forth in the table below; provided, that a change in the
Applicable Margin resulting from a change in the Consolidated Leverage Ratio
shall be effective on the second Business Day after which the Borrower delivers
each of the financial statements required by Section 5.1(a) and (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level 1 as set forth in the table below until the second Business Day after
which such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the second Business Day after which the financial statements and Compliance
Certificate for the Fiscal Quarter ending September 30, 2012 are required to be
delivered shall be at Level 1 as set forth in the table below. In the event that
any financial statement or Compliance Certificate delivered hereunder is shown
to be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
pricing grid set forth in the table below (the “Accurate Applicable Margin”) for
any period that such financial statement or Compliance Certificate covered, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such that after giving effect to the corrected financial statements or
Compliance Certificate, as the case may be, the Applicable Margin shall be reset
to the Accurate Applicable Margin based upon the pricing grid set forth in the
table below for such period and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such
period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

 

Level    Consolidated Leverage Ratio    Eurodollar
Loans and Letter
of Credit Fee    

Base Rate

Loans

   

Commitment

Fee

 

1

   > ***      4.00 %      3.00 %      0.50 % 

2

   < *** but > ***      3.75 %      2.75 %      0.50 % 

3

   < ***      3.50 %      2.50 %      0.50 % 

“Appraisal” means a written report stating a specific numerical value of the
“going concern” allocated between the real property, furniture, fixtures,
equipment and business value, if any, that (a) satisfies the requirements of
Title XI of FIRREA and all other applicable legal requirements, all as in effect
on the date of such appraisal, (b) is prepared by a qualified appraiser that is
(i) engaged by the Administrative Agent and (ii) reasonably acceptable to the
Borrower and (c) is otherwise reasonably acceptable to the Administrative Agent.

“Appraised Value” shall mean, with respect to any Mortgaged Property, the “going
concern value” (as such term is defined in FIRREA) of such Mortgaged Property,
in each case as set forth in the most recent Appraisal delivered to the
Administrative Agent pursuant to the terms of this Agreement.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as sole
lead arranger and joint book runner.

“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale or disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
of the Borrower and its Subsidiaries disposed of in the ordinary course of
business; (c) the disposition of property (including the cancellation of
Indebtedness permitted by Section 7.4(d)) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (f) the sale or disposition of Permitted
Investments for fair market value in the ordinary course of business; and
(g) the disposition of shares of Capital Stock of any Subsidiary in order to
qualify members of the governing body of such Subsidiary if required by
applicable Law.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Amount” shall mean the maximum dollar amount of obligations
arising any Bank Products.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising out of any
Bank Products.

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Products to any Loan Party is a Lender or an Affiliate of a Lender. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time.
The Bank Product Amount may not be increased, and no new agreements for Bank
Products may be established at any time that a Default or Event of Default
exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent ( 1/2%) per annum and (c) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by Law
to close and (b) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period and (b) Capital Lease
Obligations incurred by the Borrower and its Subsidiaries during such period.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars to the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).

“Change of Control” shall mean an event or series of events (a) by which the
Parent shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of the outstanding Capital Stock of the Borrower, (b) by which
the Parent shall cease to have the ability to elect all of the board of
directors or equivalent governing body of the Borrower or (c) which constitutes
a “Change of Control” under the Parent Credit Agreement.

“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines and directives promulgated thereunder,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, in each case, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Closing Date” shall mean the date hereof.

“Closing Date Acquisition” shall mean the Acquisition by the Borrower of all or
substantially all assets of the Acquired Business and its Subsidiaries pursuant
to the Closing Date Acquisition Documents.

“Closing Date Acquisition Documents” shall mean that certain Asset Purchase
Agreement dated as of June 30, 2011 among the Borrower, the Parent, Catholic
Health Partners and the Acquired Business (including all disclosure schedules
and exhibits attached thereto) and all material agreements entered into in
connection therewith (including all disclosure schedules and exhibits attached
thereto).

“CMS” shall mean the Centers for Medicare & Medicaid Services, the federal
agency responsible for administering Medicare, Medicaid, SCHIP (State Children’s
Health Insurance) and other federal health-related programs.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.

“Collateral Documents” shall mean a collective reference to the Security
Agreement, any Mortgage and other security documents executed and delivered by
any Loan Party pursuant to Section 5.12.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

“Commitment Fee” shall have the meaning set forth in Section 2.14(b).

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, without duplication,
(i) Consolidated Interest Expense for such period, (ii) income tax expense for
such period, (iii) depreciation and amortization for such period, (iv) all fees,
costs and expenses incurred in connection with the transactions contemplated by
this Agreement in an aggregate amount not to exceed $2,000,000, (v) any losses
related to the St. Mary’s Medical Center of Scott County, Inc. for such period
and (vi) all cash costs and expenses incurred in connection with workforce
reductions from the closing date through December 31, 2011 and (vii) the
Management Fee for such period and minus (c) to the extent included in
determining Consolidated Net Income for such period, without duplication, any
gains related to the St. Mary’s Medical Center of Scott County, Inc. for such
period.

“Consolidated Excess Cash Flow” shall mean for the Borrower and its Subsidiaries
for any period, determined on a consolidated basis, an amount equal to the sum
of (a) Consolidated EBITDA for

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such period plus (b) decreases in working capital minus (c)(i) Capital
Expenditures made during such period (other than Capital Expenditures financed
with Indebtedness (other than Loans)), (ii) Consolidated Interest Expense paid
in cash during such period, (iii) Permitted Tax Distributions and cash taxes
paid during such period, (iv) scheduled principal payments made on Consolidated
Total Debt during such period (excluding payments of Revolving Loans unless such
payment is coupled with a corresponding reduction in the Aggregate Revolving
Commitments) and (v) increases in working capital.

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio
of (a) Consolidated EBITDA less (i) the actual amount paid by the Borrower and
its Subsidiaries in cash on account of Capital Expenditures, less (ii) income
tax expense and Permitted Tax Distributions (without duplication) paid in cash
during such period and less (iii) any portion of the Management Fee paid in cash
during such period to (b) Consolidated Fixed Charges, in each case measured on a
consolidated basis as of the last day of the most recently ended four
consecutive Fiscal Quarters for which financial statements are required to have
been delivered pursuant to Sections 5.1(a) or (b); provided that for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio, (x) the components of
clauses (a) and (b) above (other than the Management Fee in clause (a) and
Restricted Payments in clause (b)) for the period ended March 31, 2012 shall be
the actual amount of such components for the period of two fiscal quarters then
ended multiplied by two (2) and (y) the components of clauses (a) and (b) (other
than the Management Fee in clause (a) and Restricted Payments in clause (b))
above for the period ended June 30, 2012 shall be the actual amount of such
components for the period of three fiscal quarters then ended multiplied by one
and one-third (1 1/3).

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum, without duplication, of (a) Consolidated Interest
Expense paid in cash for such period, (b) scheduled principal payments made on
Consolidated Total Debt during such period (without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period) and
(c) Restricted Payments (other than Restricted Payments permitted pursuant to
Section 7.5(a) or (c)) paid during such period.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis, the sum of
(a) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus
(b) the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).

“Consolidated Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for the
period of the four consecutive Fiscal Quarters most recently ended for which
financial statements are required to have been delivered pursuant to Sections
5.1(a) or (b).

“Consolidated Net Income” shall mean for the Borrower and its Subsidiaries for
any period determined on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for such period but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains or losses,
(b) any gains attributable to write-ups of assets, (c) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary and (d) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (i) of the
definition thereto.

“Contract Provider” shall mean, with respect to any Person, any employee, agent
or subcontractor of such Person who provides professional health care services
under or pursuant to any contract or other arrangement with the Borrower or any
Subsidiary.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make (i) a Loan or (ii) a payment to the Issuing Bank in respect of
a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each such condition precedent, together with any applicable Default,
shall be specifically identified in such writing) has not been satisfied,
(b) such Lender has notified the Administrative Agent or the Borrower, or has
stated publicly, that it will not comply with any such funding obligation
hereunder (unless such notification or public statement is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each such conditions precedent, together with any applicable Default,
shall be specifically identified in such notification or public statement)
cannot be satisfied), or has stated publicly that it will not comply with any
such funding obligations generally under other loan agreements, credit
agreements or other financing agreements, (c) such Lender has, for three (3) or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder (provided, that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent), or (d) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Property” shall mean (a) any real property owned or leased by any Loan
Party and acceptable to the Administrative Agent in its sole discretion and
(b) any fixed asset (other than real property) owned by any Loan Party which is
not subject to any Lien ranking senior to any Lien of the Administrative Agent.
All real property that constitutes Mortgaged Property on the Closing Date will
at all times after the Closing Date be deemed Eligible Real Property.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

resources, the management, Release or threatened Release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Property” shall mean, with respect to any Loan Party, (a) any owned or
leased real property which is not required to comply with Loan to Value Ratio
required by Section 5.11(c), (b) unless requested by the Administrative Agent or
the Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected by filing of a Uniform Commercial Code financing statement, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Capital Stock of any Foreign Subsidiary to the extent
not required to be pledged to secure the Obligations pursuant to Section 5.11(a)
and (e) any property which, subject to the terms of Section 7.8, is subject to a
Lien of the type described in Section 7.2(d) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e) and (d) any Taxes imposed on any “withholdable
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the applicable requirements as set forth in FATCA after December 31,
2012.

“Exclusion Event” shall mean an event or related events resulting in the
exclusion of the Borrower or any Subsidiary from participation in any Medical
Reimbursement Programs.

“FATCA” shall mean Section 1471 through 1474 of the Code as of the Closing Date
(or any amended versions of Sections 1471 through 1474 of the Code that are
substantively comparable and not materially more onerous to comply with) and any
regulations or guidance issued thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letters” shall mean the Joint Fee Letter and the Agency Fee Letter.

“FIRREA” means the Federal Institutions, Reform, Recovery and Enforcement Act of
1989.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the Laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Government Receivable” shall mean any Receivable that, consistent with the past
accounting practices of the Borrower and its Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.

“Government Receivables Account” shall mean an account established by a Loan
Party and subject to an account control agreement in form and substance
reasonably acceptable to the Administrative Agent.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantors” shall mean, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 5.10 or otherwise, (c) with respect to any Hedging
Obligations between any Loan Party (other than the Borrower) and any
Lender-Related Hedge Provider that are permitted to be incurred pursuant to
Section 7.10 and any Bank

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Products Obligations owing by any Loan Party (other than the Borrower), the
Borrower, and (d) the successors and permitted assigns of the foregoing.

“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions,
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 and the related regulations promulgated thereunder from time to time,
including 45 CFR Parts 160, 162 and 164.

“HITECH Act” shall mean the Health Information Technology for Economic and
Clinical Health Act, which is part of the American Recovery and Reinvestment Act
of 2009, and the related regulations promulgated from time to time thereunder.

“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business), (d) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (e) all Capital Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) Off-Balance Sheet Liabilities, (i) all Hedging Obligations,
(j) all Guarantees of such Person of the type of Indebtedness described in
clauses (a) through (i) above

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and (k) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(a) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(b) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(d) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and

(e) no Interest Period may extend beyond the Maturity Date.

“Interim Financial Statements” shall mean the unaudited consolidated and
consolidating financial statements of the Acquired Business and its Subsidiaries
for the then elapsed portion through July 31, 2011 of the fiscal year ending
December 31, 2011, including balance sheets and statements of income or
operations and setting forth in comparative form the figures for the
corresponding portion of the Acquired Business and its Subsidiaries’ previous
fiscal year.

“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of its Subsidiaries owns, or
possesses the legal right to use.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 5.11 executed and delivered by a Subsidiary in accordance with the
provisions of Section 5.11 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

“Joint Fee Letter” shall mean that certain joint fee letter, dated as of July 1,
2011, executed by SunTrust Bank, SunTrust Robinson Humphrey, Inc., Deutsche Bank
Trust Company Americas, Deutsche Bank Securities Inc., The Royal Bank of
Scotland plc, RBS Securities Inc., Wells Fargo Bank, N.A., Wells Fargo
Securities, LLC, Bank of America, N.A. and Barclays Bank PLC and accepted by
Borrower.

“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed FIVE MILLION DOLLARS ($5,000,000).

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices 1998, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, (b) a
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, or (c) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent; provided that, for
the avoidance of doubt, a Lender Insolvency Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity interest
in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender. In no event shall any Lender-Related Hedge Provider
acting in such capacity be deemed a Lender for purposes hereof to the extent of
and as to Hedging Obligations except that each reference to the term “Lender” in
Article IX and Section 11.4 shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent. No new
Hedging Transactions may be established at any time that a Default or Event of
Default exists.

“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and their successors and assigns and shall include, where
appropriate, the Swingline Lender.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment.

“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. (New York, New York time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letters, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all UCC
Financing Statements, all stock powers and similar instruments of transfer, any
promissory notes issued hereunder and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing.

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan to Value Ratio” means, as of any date of determination, the ratio of
(a) the outstanding amount of the Term Loans held by each Lender on such date to
(b) the sum of (i) the Appraised Value of each Mortgaged Property and each other
fixed asset which constitutes Collateral, in each case that is Eligible Property
less (ii) a $1,000,000 reserve; provided, that for purposes of determining
compliance with Section 5.11(c)(i), clause (a) of this definition shall be
calculated as (x) the outstanding principal amount of the Term Loan drawn on the
Closing Date less only (y) any payment made pursuant to Section 2.9(b) and any
prepayment made pursuant to Section 2.12(a) and (c).

“Management Agreement” shall mean the Management Agreement dated as of the date
hereof between the Hospital Management Associates, Inc. and the Borrower.

“Management Fee” shall mean the fees payable by the Borrower to Hospital
Management Associates, Inc. pursuant to Section 8(a) of the Management Agreement
on the date hereof.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders under
any of the Loan Documents or (d) the legality, validity or enforceability of any
of the Loan Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $3,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

“Maturity Date” shall mean the earlier of (a) September 30, 2014, (b) the date
on which the Parent repays in full, refinances (in whole or in part) or
otherwise extends the maturity date of the Parent Credit Agreement and (c) the
date on which all amounts outstanding under this Agreement have been declared or
automatically have become due and payable pursuant to Section 8.1.

“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code.

“Medicaid Provider Agreement” shall mean an agreement entered into between a
state agency or other such entity administering the Medicaid program and a
health care provider or supplier, under which the health care provider or
supplier agrees to provide services for Medicaid patients in accordance with the
terms of the agreement and Medicaid Regulations.

“Medicaid Receivable” shall mean any Receivable with respect to which the
obligor is a state or, to the extent provided by Law, the United States acting
through a state’s Medicaid agency that arises out of charges reimbursable to the
Borrower or any Subsidiary under Medicaid.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Medicaid Regulations” shall mean, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act; (b) all applicable provisions of all federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (a) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above; (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above; and (d) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (b) above.

“Medical Reimbursement Programs” shall mean a collective reference to the
Medicare, Medicaid and TRICARE programs and any other health care program
operated by or financed in whole or in part by any foreign or domestic federal,
state or local government and any other non-government funded third party payor
programs.

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code.

“Medicare Provider Agreement” shall mean an agreement entered into between CMS
(or other such entity administering the Medicare program on behalf of the CMS)
and a health care provider or supplier, under which such health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

“Medicare Receivable” shall mean any Receivable with respect to which the
obligor is the United States that arises out of charges reimbursable to the
Borrower or any Subsidiary under Medicare.

“Medicare Regulations” shall mean, collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any successor statutes thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, the United States
Department of Health and Human Services, or any person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Property” shall mean any real property that is owned or leased by a
Loan Party and is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Loan Party in any real property.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).

“Net Cash Proceeds” shall mean the aggregate cash or Permitted Investments
proceeds received by the Borrower or any Subsidiary in respect of any Asset
Sale, Recovery Event or any issuance of Indebtedness or equity securities net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof and (c) in the case of any Asset Sale or any Recovery Event,
the amount necessary to retire any Indebtedness secured by a Lien permitted by
Section 7.2 (ranking senior to any Lien of the Administrative Agent) on the
related property.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Note” shall have the meaning as set forth in Section 2.10(b).

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider permitted by Section 7.10,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

“OIG” shall mean the Office of Inspector General of the United States Department
of Health and Human Services or any other regulatory body which succeeds to the
functions thereof.

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Parent” shall mean Health Management Associates, Inc., a Delaware corporation.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Parent Credit Agreement” shall mean that certain Credit Agreement dated as of
February 16, 2007 among the Parent, each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent, in effect on the date
hereof.

“Participant” shall have the meaning set forth in Section 11.4(d).

“Patient” shall mean, on any date, any natural person for whom any health care
items or services have been provided or performed prior to such date by the
Borrower or any Subsidiary (other than any such person with respect to whom the
applicable obligor on the Receivable originated in connection therewith would
not reasonably be expected to approve payment thereunder).

“Patriot Act” shall have the meaning set forth in Section 11.14.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” shall mean an Investment consisting of an Acquisition by
the Borrower or any Subsidiary, provided that (a) no Default or Event of Default
shall have occurred and be continuing or would result from such Acquisition,
(b) the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (c) in the case of an Acquisition
of the Capital Stock of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (d) the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Article VI recomputed as of the end of the
period of the four Fiscal Quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b), (e) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto), (f) if such transaction
involves the purchase of an interest in a partnership between any Loan Party as
a general partner and entities unaffiliated with the Borrower as the other
partners, such transaction shall be effected by having such equity interest
acquired by a corporate holding company directly or indirectly wholly-owned by
such Loan Party newly formed for the sole purpose of effecting such transaction,
(g) immediately after giving effect to such Acquisition, there shall be at least
$15,000,000 of availability existing under the Aggregate Revolving Commitments,
and (h) the aggregate cash and non-cash consideration (including assumed
Indebtedness, the good faith estimate by the Borrower of the maximum amount of
any deferred purchase price obligations (including earn-out payments) and
Capital Stock) for all such Acquisitions occurring during any Fiscal Year shall
not exceed $15,000,000.

“Permitted Encumbrances” shall mean:

(a) Liens imposed by Law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by Law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
Laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) judgment and attachment liens not giving rise to a Default or an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

(f) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by Law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(c) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the Laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) mutual funds investing primarily in any one or more of the Permitted
Investments described in clauses (a) through (d) above.

“Permitted Tax Distributions” shall mean cash distributions made by the Borrower
(with respect to any period for which the Borrower is a limited liability
company, partnership or S corporation) to the holders of its Capital Stock to
provide such holders with funds to pay any federal, state or local income taxes
attributable to such holders’ ownership interest in the Borrower.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any transaction, that such transaction shall be deemed to have
occurred as of the first day of the period of four Fiscal Quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 5.1(a) or (b). For purposes of any such calculation in respect of any
Acquisition, (a) any Indebtedness incurred or assumed in connection with such
transaction that is not retired in connection with such transaction (i) shall be
deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination, (b) income statement
items (whether positive or negative) and Capital Expenditures attributable to
the Person or property acquired shall be included beginning as of the first day
of the applicable period and (c) no adjustments for unrealized synergies shall
be included.

“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis.

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

“Real Property Security Documents” shall mean, with respect to any fee or leased
hold interest of a Loan Party any real property:

(a) a fully executed and notarized Mortgage encumbering the fee or leasehold
interest of such Loan Party in such real property;

(b) if requested by the Administrative Agent in its reasonable discretion, maps
or plats of an as built survey of the sites of such real property certified to
the Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
reasonably satisfactory to each of the Administrative Agent and such title
insurance

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;

(c) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Encumbrances, which title insurance policies shall otherwise be in form and
substance satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent;

(d) evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Borrower and its Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent and
its successors and/or assigns as sole loss payee on behalf of the Lenders;

(e) if requested by the Administrative Agent, an environmental assessment
report, as to such real property, in form and substance and from professional
firms acceptable to the Administrative Agent;

(f) if requested by the Administrative Agent, evidence satisfactory to the
Administrative Agent that such real property, and the uses of such real
property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for such real property, the permitted uses of such real property under such
zoning designation and, if available, zoning requirements as to parking, lot
size, ingress, egress and building setbacks);

(g) in the case of a leasehold interest of such Loan Party in such real
property, (i) such estoppel letters, consents and waivers from the landlords on
such real property as may be required by the Administrative Agent, which
estoppel letters shall be in the form and substance satisfactory to the
Administrative Agent and (ii) evidence that the applicable lease, a memorandum
of lease with respect thereto, or other evidence of such lease in form and
substance satisfactory to the Administrative Agent, has been or will be recorded
in all places to the extent necessary or desirable, in the judgment of the
Administrative Agent, so as to enable the Mortgage encumbering such leasehold
interest to effectively create a valid and enforceable first priority lien
(subject to Liens permitted by Section 7.2) on such leasehold interest in favor
of the Administrative Agent (or such other Person as may be required or desired
under local law); and

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) an opinion of legal counsel to the Loan Party granting the Mortgage on such
real property, addressed to the Administrative Agent and each Lender, in form
and substance reasonably acceptable to the Administrative Agent.

“Receivables” shall mean all Patient accounts existing or hereafter created, any
and all rights to receive payments due on such accounts from any Patient or
third-party payor under or in respect of such account (including all insurance
companies, Blue Cross/Blue Shield, Medicare, Medicaid and health maintenance
organizations and any other Medical Reimbursement Programs), to the extent not
evidenced by an instrument or chattel paper, and all proceeds of, or in any way
derived from, any of the foregoing, whether directly or indirectly (including
all interest, finance charges and other amounts payable by the obligor in
respect thereof).

“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and the Term Loans at such time or
if the Lenders have no Commitments outstanding, then Lenders holding more than
50% of the Revolving Credit Exposure and the Term Loans; provided that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its Revolving Commitments, Revolving Credit Exposure and Term Loans shall be
excluded for purposes of determining Required Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitment at such time or if the
Lenders have no Commitments outstanding, then Lenders holding more than 50% of
the Revolving Credit Exposure; provided that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments
and Revolving Credit Exposure shall be excluded for purposes of determining
Required Revolving Lenders.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of such Person or such
other representative of such Person as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants only, the chief financial officer or the treasurer of
such Person.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants, or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, or in the case of a Person becoming a Lender after the Closing
Date, the amount of the assigned “Revolving Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, in each case
as such commitment may subsequently be increased or decreased pursuant to terms
hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Maturity Date and (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 or 8.1.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may be either a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreement” shall mean the security and pledge agreement dated as of
the Closing Date executed in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, by each of the Loan Parties.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) such Person is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business; and (f) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

“SunTrust Bank” shall mean SunTrust Bank and its successors.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed TEN MILLION DOLLARS ($10,000,000).

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 & 840-20, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and,

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

without duplication, (ii) all rental and purchase price payment obligations of
such Person under such Synthetic Leases assuming such Person exercises the
option to purchase the lease property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” shall have the meaning set forth in Section 2.5.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule I. The aggregate principal amount of all Lenders’ Term Loan Commitments
is THREE HUNDRED SIXTY MILLION DOLLARS ($360,000,000).

“TRICARE” shall mean the health care program of the United States Department of
Defense Military Health System.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“United States” or “U.S.” shall mean the United States of America.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.4 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1 General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22, (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4, (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided, that in
no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed the Aggregate
Revolving Commitments in effect from time to time; and (v) each Lender severally
agrees to make a Term Loan to the Borrower on the Closing Date in a principal
amount not exceeding such Lender’s Term Loan Commitment.

Section 2.2 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower
from time to time during the Availability Period in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

Section 2.3 Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y)

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prior to 11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the Type
of such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period). Each
Revolving Borrowing shall consist of Base Rate Loans or Eurodollar Loans or a
combination thereof, as the Borrower may request. The aggregate principal amount
of each Eurodollar Borrowing shall be not less than $5,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided, that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d)
may be made in lesser amounts as provided therein. At no time shall the total
number of Eurodollar Borrowings outstanding at any time exceed ten. Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

Section 2.4 Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount outstanding
at any time not to exceed the lesser of (i) the Swingline Commitment then in
effect and (ii) the difference between the Aggregate Revolving Commitments and
the aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 1:00 p.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall not be less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, and such proceeds will be used solely for the repayment of such
Swingline Loan.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or would reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder to the Swingline Lender to fund the amount
of such Lender’s participation interest in such Swingline Loans that such Lender
failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

Section 2.5 Term Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single loan (each, a “Term Loan”)
to the Borrower on the Closing Date in a principal amount equal to the Term Loan
Commitment of such Lender. The Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof as elected by the Borrower in
accordance with Section 2.7; provided, that on the Closing Date all Term Loans
shall be Base Rate Loans. The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to
Section 3.1 shall be deemed to constitute the Borrower’s request to borrow the
Term Loans on the Closing Date.

Section 2.6 Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. one (1) Business
Day prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8 Mandatory and Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.5.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders. Any such reduction in the Aggregate Revolving Commitments below the
principal amount of the Swingline Commitment and the LC Commitment shall result
in a dollar-for-dollar reduction in the Swingline Commitment and the LC
Commitment.

(c) The Aggregate Revolving Commitments shall automatically and permanently be
reduced by ONE HUNDRED MILLION DOLLARS ($100,000,000) on the first anniversary
of the Closing Date. Such reduction shall be applied to the Revolving Commitment
of each Lender in accordance with its Pro Rata Share.

(d) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

Section 2.9 Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Term Loan of
such Lender in installments payable on the dates set forth below, with each such
installment being in the aggregate principal amount for all Lenders set forth
opposite such date below (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement):

 

Installment Date

   Aggregate
Principal Amount  

December 31, 2011

   $ 4,500,000.00   

March 31, 2012

   $ 4,500,000.00   

June 30, 2012

   $ 4,500,000.00   

September 30, 2012

   $ 4,500,000.00   

December 31, 2012

   $ 4,500,000.00   

March 31, 2013

   $ 4,500,000.00   

June 30, 2013

   $ 4,500,000.00   

September 30, 2013

   $ 4,500,000.00   

December 31, 2013

   $ 4,500,000.00   

March 31, 2014

   $ 4,500,000.00   

June 30, 2014

   $ 4,500,000.00   

September 30, 2014

   $ 4,500,000.00   

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.

Section 2.10 Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.7, (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
Section 2.7, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender in the form of Exhibit 2.10 (a “Note”).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

after assignment permitted hereunder) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11 Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. not less than one Business Day
prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of a Term Loan Borrowing, to principal installments thereof on a pro
rata basis.

Section 2.12 Mandatory Prepayments.

(a) Immediately upon receipt by the Borrower or any of its Subsidiaries of Net
Cash Proceeds of any Asset Sale or Recovery Event in excess of $5,000,000 in any
Fiscal Year, the Borrower shall prepay the Obligations in accordance with
Section 2.12(e) in an amount equal to such Net Cash Proceeds, except to the
extent that such Net Cash Proceeds are reinvested in any existing, or related,
line of business of the Borrower or any Subsidiary within 180 days of such Asset
Sale or Recovery Event (it being understood that such prepayment shall be due
immediately upon the expiration of such 180 day period to the extent not
reinvested); provided, that if after giving effect to such Asset Sale or
Recovery Event the Loan to Value Ratio exceeds 85% then to the extent necessary
to cause the Loan to Value Ratio to be equal to or less than 85% the Borrower
shall make such prepayment immediately upon the receipt of such Net Cash
Proceeds.

(b) Immediately upon the receipt by the Borrower or any of its Subsidiaries of
Net Cash Proceeds of any issuance of Indebtedness (other than Indebtedness
permitted under Section 7.1), the Borrower shall prepay the Obligations in
accordance with Section 2.12(e) in an amount equal to such Net Cash Proceeds.

(c) Immediately upon the receipt by the Borrower or any of its Subsidiaries of
Net Cash Proceeds from the issuance of any Capital Stock (other than Capital
Stock issued by a Subsidiary to the Borrower or another Subsidiary), the
Borrower shall prepay the Obligations in accordance with Section 2.12(e) in an
amount equal to such Net Cash Proceeds.

(d) Within ninety days after the end of each Fiscal Year, commencing with the
Fiscal Year ending December 31, 2012, the Borrower shall prepay the Obligations
in accordance with Section 2.12(e)

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in an amount equal to 50% of Consolidated Excess Cash Flow for such Fiscal Year
minus the amount of any voluntary prepayments made on the Term Loan during such
period.

(e) Any prepayments made by the Borrower pursuant to Sections 2.12(a), (b),
(c) or (d) above shall be applied as follows: first, to the principal balance of
the Term Loans, until the same shall have been paid in full, pro rata to the
Lenders based on their Pro Rata Shares of the Term Loans, and applied to the
principal installments thereof on a pro rata basis; second, to the principal
balance of the Swing Line Loans, until the same shall have been paid in full, to
the Swingline Lender, third, to the principal balance of the Revolving Loans,
until the same shall have been paid in full, pro rata to the Lenders based on
their respective Revolving Commitments and fourth, to Cash Collateralize the
Letters of Credit in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon. The Revolving Commitments of the
Lenders shall not be permanently reduced by the amount of any prepayments made
pursuant to clauses second through fourth above, unless a Default or an Event of
Default has occurred and is continuing and the Required Revolving Lenders so
request.

(f) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, as reduced pursuant to Section 2.8 (including
after giving effect to the mandatory reduction of Aggregate Revolving
Commitments pursuant to Section 2.8(c)) or otherwise, the Borrower shall
immediately repay Swingline Loans and Revolving Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.19. Each prepayment shall be applied first to
the Swingline Loans to the full extent thereof, second to the Base Rate Loans to
the full extent thereof, and finally to Eurodollar Loans to the full extent
thereof. If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

Section 2.13 Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on all outstanding Eurodollar Loans
shall be payable on the last day of each

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months, on each day which occurs
every three months after the initial date of such Interest Period, and on the
Revolving Commitment Termination Date or the Maturity Date, as the case may be.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14 Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at the
Applicable Margin on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing the Commitment
Fee with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit (the “Letter of Credit Fee”), which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (such Letter of Credit Fee shall continue to accrue on any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a facing fee, which shall
accrue at the rate set forth in the Agency Fee Letter on the average daily
amount of the LC Exposure during the Availability Period (or until the date that
such Letter of Credit is irrevocably cancelled, whichever is later), as well as
the Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to Section 2.13(c),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by 200 basis points.

(d) The Borrower shall pay on the Closing Date to the Administrative Agent and
its affiliates all fees in the Fee Letters that are due and payable on the
Closing Date. The Borrower shall pay on the Closing Date to the Lenders all
upfront fees previously agreed in writing.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date and on the
Revolving Commitment Termination Date (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety); provided further, that any such
fees accruing after the Revolving Commitment Termination Date shall be payable
on demand.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
Commitment Fees during such period pursuant to Section 2.14(b) or Letter of
Credit Fees accruing during such period pursuant to Section 2.14(c) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (a) to the extent that a portion of the LC Exposure
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.26, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, (b) such Defaulting Lender shall be entitled to receive Letter of
Credit Fees to the extent such Defaulting Lender has Cash Collateralized the LC
Exposure allocable to such Defaulting Lender and (c) to the extent any portion
of such LC Exposure cannot be reallocated and has not been Cash Collateralized
by such Defaulting Lender, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank. The pro rata payment provisions of Section  2.21
shall automatically be deemed adjusted to reflect the provisions of this
subsection (f).

Section 2.15 Computation of Interest and Fees. Interest hereunder based on the
Administrative Agent’s prime lending rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.16 Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Borrowing,

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

Section 2.17 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, the Administrative Agent shall promptly give notice thereof to the
Borrower and the other Lenders, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make Eurodollar
Revolving Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate Loan as
part of the same Revolving Borrowing for the same Interest Period and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Loan to such date or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.

Section 2.18 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of the Parent Company of such Lender
or Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or the Parent Company of such Lender or Issuing Bank could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of the Parent Company of such Lender
or Issuing Bank with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Borrower of written demand by
such Lender (with a copy thereof to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

compensate such Lender, the Issuing Bank or the Parent Company of such Lender or
the Issuing Bank for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

Section 2.19 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.19 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Taxes or Other Taxes paid by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).

(f) In addition, if a payment made to a Lender, Administrative Agent, or Issuing
Bank (or any financial institution through which any payment is made to such
recipient) under any Loan Document would be subject to United States federal
withholding imposed by FATCA if such Lender, Administrative

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA, such Lender, Administrative Agent, or Issuing Bank shall
deliver to the Administrative Agent and the Borrower such forms or other
documents as shall be prescribed by applicable Law, if any, or as otherwise
reasonably requested, as may be necessary for the Administrative Agent or the
Borrower, as applicable, to determine that such payment is exempt from
withholding under FATCA.

Section 2.21 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 11.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure or Term Loans, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure and Term Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure and Term Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consideration for the assignment of or sale of a participation in any of its
Revolving Credit Exposure and Term Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be retained by the Administrative
Agent in a segregated non-interest bearing account until the Revolving
Commitment Termination Date at which time the funds in such account will be
applied by the Administrative Agent, to the fullest extent permitted by Law, in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank and the Swingline Lender under this Agreement, third to the payment of
interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

Section 2.22 Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d) and 2.22(e), may, in
its sole discretion, issue, at the request of the Borrower, Letters of Credit
for the account of the Borrower or any Subsidiary on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date and (ii) the Borrower may not
request any Letter of Credit, if, after giving effect to such issuance (A) the
aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitments. Each Lender shall be deemed to, and hereby irrevocably and

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance of such Letter of Credit. Each issuance of a Letter of Credit
shall be deemed to utilize the Revolving Commitment of each Lender by an amount
equal to the amount of such participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
5:00 p.m. the Business Day immediately preceding the date the Issuing Bank is to
issue the requested Letter of Credit (1) directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in Section 2.22(a) or that one or more
conditions specified in Article III are not then satisfied, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue such Letter of Credit in accordance with the Issuing Bank’s usual and
customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (g) or
(h) of Section 8.1. Such deposit shall be held by the Administrative Agent as
Cash Collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. The Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this paragraph. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest and profits, if

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided,

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any actual direct damages (as opposed
to special, indirect (including claims for lost profits or other consequential
damages), or punitive damages, claims in respect of which are hereby waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise due care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof. The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised due care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable Laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23 [Reserved].

Section 2.24 Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25 Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 2.20, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans pursuant to Sections 2.16 or 2.17,
(d) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.2(b) but requires
unanimous consent of all Lender or all the Lenders directly affected thereby (as
applicable) or (e) if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 11.4(b) all its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender);

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable Law and (v) in
the case of any such assignment resulting from a Non-Consenting Lender’s failure
to consent to a proposed change, waiver, discharge or termination with respect
to any Loan Document, the applicable assignee consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Acceptance shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.26 Reallocation and Cash Collateralization of Defaulting Lender
Commitment.

(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:

(i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (A) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (i) for any reason the Borrower will, not later than five
(5) Business Days after demand by the Administrative Agent (at the direction of
the Issuing Bank and/or the Swingline Lender), (A) Cash Collateralize the
obligations of the Defaulting Lender to the Issuing Bank or Swingline Lender in
respect of such LC Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and Swingline Exposure of such Defaulting Lender, or (B) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any cash collateral has been
posted with respect to the LC Exposure or Swingline Exposure of such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions To Effectiveness. This Agreement and the obligations of
the Lenders (including the Swingline Lender) to make Loans and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder shall be effective upon
satisfaction of the following conditions precedent in each case in form and
substance satisfactory to the Administrative Agent and each Lender:

(a) Loan Documents. Receipt by the Administrative Agent of a counterpart of this
Agreement and the other Loan Documents signed by or on behalf of each party
hereto or thereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of such signed signature page) that
such party has signed a counterpart of this Agreement and the other Loan
Documents to which such party is a party.

(b) Organization Documents; Resolutions and Certificates. Receipt by the
Administrative Agent of:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of such Loan Party’s Organization Documents and
resolutions of its board of directors (or equivalent governing body),
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
and

(ii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
Organization Documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party and each other jurisdiction where such Loan Party is required to be
qualified to do business as a foreign corporation;

(c) Opinions of Counsel. Favorable written opinions of counsel to the Loan
Parties addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein in form and substance
satisfactory to the Administrative Agent.

(d) Officer’s Closing Certificate. A certificate, dated the Closing Date and
signed by a Responsible Officer, certifying that after giving effect to the
funding of the Term Loans and any Revolving Loans on the Closing Date, the
conditions specified in Sections 3.1(f), (i), (k), (n), (p), (q) and Sections
3.2(a), (b) and (c) are satisfied as of the Closing Date and attaching copies,
certified by such Responsible Officer of the Borrower as true and complete as of
the Closing Date, of the Closing Date Acquisition Documents, the Management
Agreement and all documents, agreements and instruments relating to the Equity
Contribution.

(e) Sources and Uses. A duly executed funds disbursement agreement, together
with a report setting forth the sources and uses of the proceeds hereof and of
the Equity Contribution.

(f) Required Consents and Approvals. The Loan Parties shall have received all
consents (including Hart-Scott-Rodino clearance and other necessary governmental
consents), approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any applicable Law, the
Organization Documents of any Loan Party or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents, the Closing Date Acquisition or any
other transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Loan
Documents, the Closing Date Acquisition or any other transactions being financed
with the proceeds thereof shall be ongoing.

(g) Financial Information. Copies of (i) the Interim Financial Statements,
(ii) the Annual Financial Statements, (iii) financial projections of the
Borrower, the Acquired Business and their Subsidiaries, including detailed
calculations demonstrating the bridge from (A) EBITDA of the Acquired Business
and its Subsidiaries for the twelve month period ending December 31, 2010 to
(B) pro forma EBITDA of the Borrower, the Acquired Business and their
Subsidiaries twelve (12) months after such date and (iv) such other financial
information as the Administrative Agent may request.

(h) Solvency. A certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower, confirming that each Loan Party is Solvent before and
after giving effect to the funding of the Term Loans and any Revolving Loans on
the Closing Date and the consummation of the Closing Date Acquisition and the
other transaction contemplated herein.

(i) Equity Contribution. The Administrative Agent shall have received
satisfactory evidence that the Borrower shall have received Net Cash Proceeds at
least $160,000,000 from the issuance of common Capital Stock to the Parent (the
“Equity Contribution”).

(j) Management Agreement; Subordination of Management Fees. The Management
Agreement shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The payment of the Management Fee shall be subordinated to the Obligations in a
manner and to an extent acceptable to the Administrative Agent.

(k) Consummation of the Closing Date Acquisition.

(i) (A) The structure, terms and conditions of the Closing Date Acquisition and
(B) the terms and conditions of the Closing Date Acquisition Documents, in each
case, shall be reasonably satisfactory to the Administrative Agent, the
Arrangers and the Lenders; and

(ii) The Closing Date Acquisition shall have been consummated substantially in
accordance with the Closing Date Acquisition Documents and in compliance with
all Laws.

(l) Insurance. Certificates of insurance issued on behalf of insurers of the
Loan Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, and endorsements naming
the Administrative Agent as additional insured on liability policies and lender
loss payee on property and casualty policies.

(m) Real Property Collateral. Receipt by the Administrative Agent of Real
Property Security Documents for each Mortgaged Property.

(n) No Parent Credit Agreement Default. No “Default” or “Event of Default” in
each case under, and as defined in, the Parent Credit Agreement shall have
occurred and be continuing.

(o) Personal Property Collateral.

(i) Searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party and each other jurisdiction where each Loan Party owns real
property;

(ii) Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

(iii) All certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to any pledge agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the Law of the jurisdiction of organization of such Person);

(iv) Searches of ownership of, and Liens on, United States registered
intellectual property owned by each Loan Party in the appropriate governmental
offices; and

(v) Duly executed notices of grant of security interest in the form required by
any security agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the United States

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

registered intellectual property owned by the Loan Parties (if and to the extent
perfection may be achieved in the United States Patent and Trademark Office or
the United States Copyright Office by such filings).

(p) Availability. After giving effect to the Closing Date Acquisition and the
Borrowing made on the date hereof, the Borrower shall have an unused amount of
at least $130,000,000 under the Aggregate Revolving Commitments.

(q) Consolidated EBITDA. Satisfactory evidence that Consolidated EBITDA for the
Borrower, Acquired Business and their Subsidiaries for the twelve month period
ended July 31, 2011 is not less than $40,000,000.

(r) Refinancing of Existing Indebtedness. Copies of duly executed payoff letters
in form and substance satisfactory to Administrative Agent, executed by each of
the Borrower’s and the Acquired Business and its Subsidiaries’ existing lenders
or the agent thereof, together with (A) evidence of payment of such existing
Indebtedness, (B) UCC-3 or other appropriate termination statements, in form and
substance satisfactory to Administrative Agent, releasing all liens of any
existing lenders upon any of the personal property of the Borrower and the
Acquired Business and their Subsidiaries, (C) cancellations and releases, in
form and substance satisfactory to the Administrative Agent, releasing all liens
of any existing lenders upon any of the real property of the Borrower and the
Acquired Business and their Subsidiaries, and (D) any other releases,
terminations or other documents reasonably required by the Administrative Agent
to evidence the payoff of Indebtedness owed to any existing lenders.

(s) Patriot Act; Anti-Money Laundering Laws. Provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

(t) Fees and Expenses. The Administrative Agent shall have received payment of
all fees, expenses and other amounts due and payable on or prior to the Closing
Date, including without limitation reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent and the Arranger (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or the Arranger.

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

Section 3.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by an
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects, on and as of the date
of such Borrowing or the date of issuance, amendment, extension or renewal of
such Letter of Credit, in each case before and after giving effect thereto)
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

(c) since December 31, 2010, there shall have been no change which has had or
would reasonably be expected to have a Material Adverse Effect;

(d) the Borrower shall have delivered the required Notice of Borrowing;

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or Required Lenders; and

(f) if any Revolving Lender is a Defaulting Lender at the time of any request by
the Borrower of a Borrowing of a Swingline Loan or the issuance, amendment,
renewal or extension of a Letter of Credit, as applicable, set forth in this
Section 3.2, the Issuing Bank will not be required to issue, amend or increase
any Letter of Credit and the Swingline Lender will not be required to make any
Swingline Loans, unless they are satisfied that 100% of the related LC Exposure
and Swingline Exposure is fully covered or eliminated pursuant to Section 2.26.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1 Existence; Power. The Borrower and each of its Subsidiaries (a) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the Laws of the jurisdiction of
its organization, (b) has all requisite power and authority to carry on its
business as now conducted, and (c) is duly qualified to do business, and is in
good standing, in each

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.2 Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by each Loan Party,
and constitutes, and each other Loan Document to which any Loan Party is party,
when executed and delivered by such Loan Party, will constitute a legal, valid
and binding obligation of each Loan Party, enforceable against such Loan Party
party thereto, in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except (i) those as have been obtained or made and are in full force
and effect and (ii) filings necessary to perfect and maintain the perfection of
the Liens created by the Collateral Documents, (b) will not violate the
Organization Documents of any Loan Party or any Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.

Section 4.4 Financial Statements. The Borrower has furnished to each Lender
(a) the Annual Financial Statements and (b) the Interim Financial Statements.
Such financial statements fairly present the consolidated financial condition of
the Acquired Business and its Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (b), (c) the financial
statements delivered pursuant to Section 5.1(a) and (b) have been prepared in
accordance with GAAP and present fairly (on the basis disclosed in the footnotes
to such financial statements) the consolidated financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of the dates
thereof and for the periods covered thereby, and (d) since December 31, 2010,
there have been no changes with respect to the Borrower, the Acquired Business
or their respective Subsidiaries which have had or would reasonably be expected
to have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5 Litigation and Environmental Matters.

(a) No litigation, investigation, criminal prosecution, civil investigative
demand, imposition of criminal or civil penalties or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Loan Parties, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, that either individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.6 Compliance with Laws and Agreements. The Borrower and each
Subsidiary and, to the knowledge of the Responsible Officers of any Loan Party,
each Contract Provider is in compliance with (a) all Laws and all judgments,
decrees and orders of any Governmental Authority (including, without limitation,
Medicare Regulations, Medicaid Regulations, HIPAA, HITECH Act, 42 U.S.C.
Section 1320a-7b and 42 U.S.C. Section 1395nn) and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
of the foregoing:

(i) none of the Borrower, any Subsidiary and, to the knowledge of the
Responsible Officers of any Loan Party, any Contract Provider or any individual
employed by the Borrower or any Subsidiary would reasonably be expected to have
criminal culpability or to be excluded from participation in any Medical
Reimbursement Program for corporate or individual actions or failures to act
known to the Responsible Officers of any Loan Party where such culpability or
exclusion has resulted or would reasonably be expected to result in a Material
Adverse Effect;

(ii) no officer or other member of management of the Borrower or any Subsidiary
who may reasonably be expected to have individual culpability for matters under
investigation by the OIG or other Governmental Authority continues to be
employed by the Borrower or any Subsidiary unless such officer or other member
of management has been either suspended or removed from positions of
responsibility related to those activities under challenge by the OIG or other
Governmental Authority promptly after discovery of such actual or potential
culpability;

(iii) current coding and billing policies, arrangements, protocols and
instructions of the Borrower and each Subsidiary comply with requirements of
Medical Reimbursement Programs and are administered by properly trained
personnel, except where any such failure to comply would not reasonably be
expected to result in a Material Adverse Effect; and

(iv) current medical director compensation arrangements of the Borrower and each
Subsidiary comply with all Laws (including state and federal anti-kickback,
fraud and abuse, and self-referral laws, 42 U.S.C. Section 1320a-7b and 42
U.S.C. Section 1395nn) and all regulations promulgated under such Laws, except
where any such failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

Section 4.7 No Default.

(a) Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that would reasonably be expected to have a
Material Adverse Effect.

(b) No Default has occurred and is continuing.

Section 4.8 Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in, or subject to regulation under, the Investment Company Act of 1940, as
amended, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from or registration
or filing with, any Governmental Authority in connection therewith.

Section 4.9 Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.

Section 4.10 Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

Section 4.12 Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the Annual
Financial Statements or the most recent audited consolidated balance sheet of
the Borrower delivered pursuant to Section 5.1(a) or purported to have been
acquired by the Borrower or any Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens not permitted by this Agreement. All leases that individually or
in the aggregate are material to the business or operations of the Borrower and
its Subsidiaries are valid and subsisting and are in full force.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance compatible

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with such standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.13 Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to any of them,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. None of the reports (including without limitation
all reports that any Loan Party is required to file with the SEC), financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contain any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.

Section 4.14 Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the knowledge of a Responsible Officer of any Loan Party, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
unfair labor practice, charges or grievances are pending against the Borrower or
any of its Subsidiaries, or to the knowledge of a Responsible Officer of any
Loan Party, threatened against any of them before any Governmental Authority.
All payments due from the Borrower or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Subsidiary, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 4.15 Subsidiaries. Schedule 4.15 sets forth (a) the name of, the
ownership interest of each Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party, in each case as of the Closing Date and (b) the authorized
Capital Stock of the Borrower and each of its Subsidiaries as of the Closing
Date. All issued and outstanding Capital Stock of the Borrower and each of its
Subsidiaries is duly authorized and validly issued, fully paid, non-assessable,
as applicable, and free and clear of all Liens other than those in favor of the
Administrative Agent, for the benefit of the holders of the Obligations. All
such securities were issued in compliance with all applicable state and federal
Laws concerning the issuance of securities. As of the Closing Date, all of the
issued and outstanding Capital Stock of the Borrower and each of the
Subsidiaries is owned by the Persons and in the amounts set forth on Schedule
4.15. Except as set forth on Schedule 4.15, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Stock of the Borrower or any of its Subsidiaries.

Section 4.16 Solvency. After giving effect to the execution and delivery of the
Loan Documents, the making of the Loans under this Agreement, the Borrower is
Solvent and the Loan Parties are Solvent on a consolidated basis.

Section 4.17 Business Locations; Taxpayer Identification Number. Set forth on
Schedule 4.17-1 is a list of all real property located in the United States that
is owned or leased by any Loan Party as of the Closing Date (identifying whether
(i) such real property is owned or leased and which Loan Party owns or leases
such real property and (ii) such real property is Mortgaged Property on the date
hereof). Set forth on Schedule 4.17-2 is the chief executive office, U.S. tax
payer identification number and organizational identification number of each
Loan Party as of the Closing Date. The exact legal name and state of
organization of each Loan Party as of the Closing Date is as set forth on the
signature pages

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereto. Except as set forth on Schedule 4.17-3, no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, (iii) been party to a merger, consolidation or other
change in structure or (iv) changed its chief executive office.

Section 4.18 OFAC. No Loan Party (a) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner volatile of Section 2, or (c) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

Section 4.19 Patriot Act. Each Loan Party is in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.20 Anti-Money Laundering Laws. None of the Loan Parties or any of
their Affiliates (a) is under investigation by any Governmental Authority for,
or has been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (b) has been
assessed civil penalties under any Anti-Money Laundering Laws or (c) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. Each Loan Party has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable Law), to ensure that such
Loan Party and its Subsidiaries each is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws.

Section 4.21 Reimbursement from Medical Reimbursement Programs. The Receivables
of the Borrower and each Subsidiary have been adjusted in all material respects
to reflect the requirements of all Laws and reimbursement policies (both those
most recently published in writing as well as those not in writing that have
been verbally communicated) of any applicable Medical Reimbursement Program
(including Medicare, Medicaid, Blue Cross/Blue Shield, private insurance
companies, health maintenance organizations, preferred provider organizations,
alternative delivery systems, managed care systems, government contracting
agencies and other third party payors). Without limiting the generality of the
foregoing, Receivables of the Borrower and each Subsidiary relating to any
Medical Reimbursement Program do not exceed amounts the Borrower or any
Subsidiary is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to its usual charges, in each case to the extent it would not
reasonably be expected to have a Material Adverse Effect.

Section 4.22 Licensing and Accreditation. Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and its Subsidiaries and, to the knowledge of the Responsible Officers of any
Loan Party, each Contract Provider has, to the extent

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable: (a) obtained (or been duly assigned) all required certificates of
need or determinations of need as required by the relevant state Governmental
Authority for the acquisition, construction, expansion of, investment in or
operation of its businesses as currently operated, (b) obtained and maintains in
good standing all required licenses, permits, authorizations, registrations and
approvals of each Governmental Authority necessary to the conduct of its
business, including without limitation a license to provide the professional
services provided by such Person; (c) to the extent prudent and customary in the
industry in which it is engaged, obtained and maintains accreditation from all
generally recognized accrediting agencies; (d) entered into and maintains in
good standing its Medicare Provider Agreements and Medicaid Provider Agreements;
and (e) ensured that all such required licenses or restricted certifications and
accreditations are in full force and effect on the date hereof and have not been
revoked or suspended or otherwise limited.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to:

Section 5.1 Financial Statements and Other Information. Deliver to the
Administrative Agent and each Lender:

(a) as soon as available and in any event within 120 days after the end of each
Fiscal Year (or, if earlier, 15 days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)),

(i) for the Fiscal Year ending December 31, 2011, copies of the consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the three
month period ending December 31, 2011 and the related consolidated statements of
income, stockholders’ equity and cash flows (together with all footnotes
thereto) of the Borrower and its Subsidiaries for such three month period, all
in reasonable detail, and audited and accompanied by a report and opinion of
Ernst & Young, LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such three month period on a consolidated
basis in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards; and

(ii) commencing with the Fiscal Year ending December 31, 2012, copies of the
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year and, commencing with the
Fiscal Year ending December 31, 2013, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail, and
audited and accompanied by a report and opinion of Ernst &

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Young, LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(b) as soon as available and in any event within 60 days after the end of each
Fiscal Quarter (or, if earlier, 15 days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)),
commencing with the Fiscal Quarter ending March 31, 2012, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year and commencing with the Fiscal
Quarter ending December 31, 2012, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
(ii) setting forth in reasonable detail calculations demonstrating compliance
with the financial covenants set forth in Article VI, and (iii) stating whether
any change in GAAP or the application thereof has occurred since December 31,
2011, and if any change has occurred, specifying the effect of such change on
the financial statements accompanying such Compliance Certificate;

(d) concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, each Loan Party shall supplement Schedules 2, 3 and 4
of the Security Agreement so that as supplemented such schedules shall be true
and correct;

(f) as soon as available and in any event within 30 days after the end of the
Fiscal Year, a pro forma budget for the succeeding Fiscal Year, containing an
income statement and balance sheet;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

If at any time the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, Borrower may satisfy its obligation to deliver the financial statements
referred to in clauses (a) and (b) above by delivering such financial statements
by electronic mail to such e-mail addresses as the Administrative Agent and
Lenders shall have provided to Borrower from time to time.

Section 5.2 Notices of Material Events. Furnish to the Administrative Agent and
each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any Subsidiary
which, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$3,000,000;

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;

(f) (i) the institution of any investigation, review or proceeding against the
Borrower or any of its Subsidiaries to suspend, revoke or terminate (or that
would reasonably be expected to result in the suspension, revocation or
termination of) any Medicare Provider Agreement, Medicaid Provider Agreement or
agreement or participation with a Medical Reimbursement Program, (ii) the
institution of any investigation, review or proceeding against the Borrower or
any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect or (iii) any notice of loss or threatened loss of any
material accreditation, participation under any Medical Reimbursement Program,
or any license; and

(g) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3 Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

Section 5.4 Compliance with Laws, Etc. Comply with all Laws applicable to its
business and properties, including without limitation, all Environmental Laws,
ERISA and OSHA, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; including without limitation:

(a) Except to the extent the failure to do so would not reasonably be expected
to have a Material Adverse Effect, (i) comply with all Laws (including Titles
XVIII and XIX of the Social Security Act, Medicare Regulations and Medicaid
Regulations) and all restrictions and requirements imposed by any Governmental
Authority and take all reasonable action to cause each Contract Provider to
comply with all Laws, including all laws, rules and regulations of Governmental
Authorities pertaining to the licensing and conduct of professionals and other
health care providers; (ii) obtain and maintain, and take all reasonable action
to cause each Contract Provider to obtain and maintain, all licenses, permits,
certifications, registrations and approvals of all applicable Governmental
Authorities as are required for the conduct of its business as currently
conducted and herein contemplated (including professional licenses, certificates
or determinations of need, Medicare Provider Agreements and Medicaid Provider
Agreements); (iii) ensure, and take all reasonable action to cause each Contract
Provider to ensure, that coding and billing policies, arrangements, protocols
and instructions will comply with all Laws and all reimbursement requirements
under Medicare, Medicaid and other Medical Reimbursement Programs and will be
administered by properly trained personnel; (iv) ensure that medical director
compensation arrangements and other arrangements with referring physicians will
comply with all Laws including applicable state and federal self-referral and
anti-kickback laws, including 42 U.S.C. Section 1320a-7b(1)- (b)(2), 42 U.S.C.
Section 1395nn; and (v) use, and take all reasonable action to cause each
Contract Provider to use, commercially reasonable efforts to implement policies
that are consistent with the regulations implementing the requirements of the
Administrative Simplification subtitle of HIPAA set forth at 45 CFR Parts 160,
162 and 164 and of the HITECH Act on or before the date on which such
regulations become applicable to such Person.

(b) Maintain a compliance program which is reasonably designed to provide
effective internal controls that promote adherence to and prevent and detect
material violations of Laws, including the Medicaid Regulations and Medicare
Regulations, and which includes the reasonable implementation of internal audits
and monitoring on a regular basis to monitor compliance with the compliance
program and with Laws.

Section 5.5 Payment of Obligations. Pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.

Section 5.6 Books and Records. Keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower and its Subsidiaries in
conformity with GAAP.

Section 5.7 Visitation, Inspection, Loan to Value Ratio, Etc.

(a) Permit any representative of the Administrative Agent or any Lender, to
visit and inspect its properties, to examine its books and records and to make
copies and take extracts therefrom, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, if a Default or an Event of Default has occurred and is
continuing, no prior notice shall be required; and

(b) Cause an Appraisal to be delivered to the Administrative Agent with respect
to each Mortgaged Property and each other fixed asset as requested by the
Administrative Agent from time to time; provided, however, that unless an Event
of Default has occurred and is continuing, the Administrative Agent shall not
make such a request more than once in any calendar year for purposes of
determining the then Loan to Value Ratio.

Section 5.8 Maintenance of Properties; Insurance.

(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

(b) Maintain through adequate programs of self insurance or with financially
sound and reputable insurance companies, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations.

(c) At all times shall name Administrative Agent as additional insured on all
liability policies and loss payee on all property or casualty polices of the
Borrower and its Subsidiaries (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent); and

(d) Cause all Mortgaged Property that constitutes Flood Hazard Property to be
covered by flood insurance with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts and with such
deductibles as the Administrative Agent may request.

Section 5.9 Use of Proceeds and Letters of Credit.

(a) Use the proceeds of the Term Loan and up to $20,000,000 of the Revolving
Loans to finance the Closing Date Acquisition and to pay fees and expenses
related thereto on the Closing Date.

(b) Use the proceeds of all other Loans to finance working capital needs,
acquisitions, capital expenditures and for other general corporate purposes of
the Borrower and its Subsidiaries.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) All Letters of Credit will be used for general corporate purposes.

No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.

Section 5.10 Additional Subsidiaries. If any Subsidiary is acquired or formed
after the Closing Date, promptly notify the Administrative Agent and the Lenders
thereof and, within ten (10) Business Days after any such Subsidiary is acquired
or formed, if such Subsidiary is a Domestic Subsidiary, cause such Subsidiary to
become a Guarantor. A Subsidiary shall become an additional Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement in form
and substance reasonably satisfactory to the Administrative Agent, accompanied
by (a) all other Loan Documents related thereto, (b) certified copies of
Organization Documents, appropriate authorizing resolutions of the board of
directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(c), and (c) such other documents as the
Administrative Agent may reasonably request. In addition to the foregoing, if
the Organization Documents of St. Mary’s Ambulatory Surgery Center, LLC (“Saint
Mary’s”) are hereafter amended or modified to permit St. Mary’s to act as a Loan
Party hereunder then St. Mary’s shall be required to become a Guarantor pursuant
to this Section 5.10.

Section 5.11 Further Assurances

(a) Capital Stock. Cause (i) 100% of the issued and outstanding Capital Stock of
each Domestic Subsidiary and (ii) 66% (or such greater percentage that, due to a
Change in Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any adverse tax consequences) of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section 1.956
2(c)(2)) and 100% of the issued and outstanding Capital Stock not entitled to
vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) in each Foreign
Subsidiary directly owned by any Loan Party to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, to secure the Obligations pursuant to
the Collateral Documents (subject to Liens permitted by Section 7.2), and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including, any
filings and deliveries to perfect such Liens, Organization Documents,
resolutions and opinions of counsel all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, so long
as the Organization Documents of St. Mary’s prohibit holders of its Capital
Stock from creating Liens on such Capital Stock then any Loan Party that is a
holder of the Capital Stock of St. Mary’s shall not be required to pledge the
Capital Stock of such St. Mary’s pursuant to this Section 5.11.

(b) Other Property. Cause all property (other than (x) Excluded Property and
(y) real property that does not constitute Excluded Property until the date that
is 120 days after the Closing Date) owned by each Loan Party to be subject at
all times to first priority, perfected Liens in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, to secure the
Obligations as required by the Collateral Documents (subject to Liens permitted
by Section 7.2) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, Organization

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Documents, resolutions, Real Property Security Documents and favorable opinions
of counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) Maintenance of Loan to Value Ratio.

(i) By the date no later than 120 days after the Closing Date, cause the Loan to
Value Ratio to be equal to or less than 85%. It is understood that the Borrower
may comply with this Section 5.11(c)(i) either by (A) reducing the outstanding
principal balance of the Term Loan drawn on the Closing Date in a manner
described in clause (y) of the proviso in the definition of “Loan to Value
Ratio” in Section 1.1, or (B) pledging to the Administrative Agent Eligible
Property by delivering to the Administrative Agent Real Property Security
Documents or such other documentation as the Administrative Agent may reasonably
request including filings and deliveries necessary to perfect such Liens for
such Eligible Property, in either case, no later than 120 days after the Closing
Date.

(ii) Commencing with the date that is 121 days after the Closing Date, if at any
time the Loan to Value Ratio exceeds 85%, then within sixty (60) days after any
Loan Party has knowledge thereof pledge to the Administrative Agent Eligible
Property to secure the Obligations such that after giving effect to such pledge
the Loan to Value Ratio does not exceed 85% and, in connection with the
foregoing, deliver to the Administrative Agent Real Property Security Documents
or such other documentation as the Administrative Agent may reasonably request
including filings and deliveries necessary to perfect such Liens for such
Eligible Property.

(d) Post-Closing. By December 1, 2011 (or such later date as the Administrative
Agent may approve in its sole discretion) deliver to the Administrative Agent:

(i) such non-disturbance and attornment agreements. from the tenants on any real
property of the Loan Parties as may be required by the Administrative Agent,
which non-disturbance and attornment agreements shall be in the form and
substance satisfactory to the Administrative Agent; and

(ii) evidence satisfactory to the Administrative Agent that the real property of
Knoxville HMA Development, LLC, and the uses of such real property, are in
compliance in all material respects with all applicable zoning Laws (the
evidence submitted as to which should include the zoning designation made for
such real property, the permitted uses of such real property under such zoning
designation and, if available, zoning requirements as to parking, lot size,
ingress, egress and building setbacks.

Section 5.12 Government Receivables Accounts. With respect to Government
Receivables originated by any Loan Party, upon the request of the Administrative
Agent, (a) instruct each obligor in respect of such Government Receivables to
make payment directly to a Government Receivables Account and (b) if an obligor
in respect of such Government Receivables fails to comply with such
instructions, immediately transfer any payment received from an obligor in
respect of such Government Receivables to a Government Receivables Account.

Section 5.13 Reimbursement from Medicare, Medicaid and TRICARE. Promptly submit
all filings and other documentation required to receive, and diligently pursue,
all approvals or certifications with respect to any provider numbers assumed in
connection with the Closing Date Acquisition and take all actions required to
be, and remain, eligible to receive payments or reimbursement without
restriction from Medicare, Medicaid and TRICARE.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

FINANCIAL COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to, directly or indirectly:

Section 6.1 Consolidated Leverage Ratio. Maintain at all times, commencing with
the Fiscal Quarter ending on December 31, 2012, a Consolidated Leverage Ratio
for any Fiscal Quarter set forth below of not greater than the ratio
corresponding to such Fiscal Quarter:

 

Fiscal Quarter Ending

 

Maximum Consolidated

Leverage Ratio

December 31, 2012   *** March 31, 2013   *** June 30, 2013   *** December 31,
2013 and each Fiscal Quarter ending thereafter   ***

Section 6.2 Consolidated Fixed Charge Coverage Ratio. Maintain, as of the end of
each Fiscal Quarter set forth below, commencing with the Fiscal Quarter ending
on March 31, 2012, a Consolidated Fixed Charge Coverage Ratio of not less than
the ratio corresponding to such Fiscal Quarter:

 

Fiscal Quarter Ending

 

Minimum Consolidated Fixed

Charge Coverage Ratio

March 31, 2012   *** June 30, 2012   *** September 30, 2012   *** December 31,
2012   *** March 31, 2013   *** June 30, 2013   *** September 30, 2013   ***
December 31, 2013 and each Fiscal Quarter ending thereafter   ***

Section 6.3 Minimum EBITDA. Maintain Consolidated EBITDA of not less than:
(a) as of the last day of the one Fiscal Quarter period ending December 31,
2011, ***; (b) as of the last day of the two Fiscal Quarter period ending
March 31, 2012, ***; (c) as of the last day of the three Fiscal Quarter period
ending June 30, 2012, ***; and (d) as of the last day of the four Fiscal Quarter
period ending September 30, 2012, ***.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 7.1 Indebtedness and Preferred Equity.

(a) Create, incur, assume or suffer to exist any Indebtedness, except:

(i) Indebtedness created pursuant to the Loan Documents;

(ii) Indebtedness of the Borrower or any Subsidiary existing on the date hereof
and set forth on Schedule 7.1 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

(iii) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed $10,000,000 at any time outstanding;

(iv) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 7.4;

(v) Guarantees (including the Guarantee of any lease obligations) by the
Borrower of Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness
of the Borrower or any other Subsidiary; provided, that Guarantees (including
lease obligations) by any Loan Party of Indebtedness of any Subsidiary that is
not a Loan Party shall be subject to Section 7.4;

(vi) Hedging Obligations permitted by Section 7.10;

(vii) Guarantees by any Subsidiary of physician incomes entered into in the
ordinary course of business; and

(viii) other unsecured Indebtedness of the Borrower or it Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.

(b) Issue any preferred stock or other preferred equity interests that
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is or may become redeemable or repurchaseable by Borrower or
such Subsidiary at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.

Section 7.2 Negative Pledge. Create, incur, assume or suffer to exist any Lien
on any of its assets or property now owned or hereafter acquired or, except:

(a) Liens securing the Obligations pursuant to the Loan Documents;

(b) Permitted Encumbrances;

(c) any Liens on any property or assets of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(a)(iii), (ii) such
Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets; and

(e) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (d) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

Section 7.3 Fundamental Changes.

(a) Merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Guarantor, the Guarantor shall
be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to any Loan Party
and (iv) any Subsidiary (other than a Guarantor) may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4.

(b) Engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

Section 7.4 Investments, Loans, Etc. Make any Investment, except:

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees by Borrower or any Subsidiary constituting Indebtedness permitted
by Section 7.1;

(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of any Subsidiary that is not a Guarantor (including all
such Investments and Guarantees existing on the Closing Date) shall not exceed
$5,000,000 at any time outstanding;

(e) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, that the aggregate amount of all such loans and advances
does not exceed $1,000,000 at any time;

(f) Hedging Transactions permitted by Section 7.10; and

(g) other Investments which in the aggregate do not exceed $5,000,000 at any
time.

Section 7.5 Restricted Payments. Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except for (a) dividends payable
by the Borrower solely in shares of any class of its common stock,
(b) Restricted Payments made by any Subsidiary to Persons that own Capital Stock
in such Subsidiary, on a pro rata basis according to their respective holdings
of the type of Capital Stock in respect of which such Restricted Payment is
being made and (c) Permitted Tax Distributions.

Section 7.6 Sale of Assets. Make any Asset Sale, except the sale or other
disposition of such assets in an aggregate amount not to exceed $25,000,000 in
any Fiscal Year.

Section 7.7 Transactions with Affiliates.

(a) Sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (i) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (ii) transactions between or among the Loan
Parties, (iii) any Restricted Payment permitted by Section 7.5 and (iv) payment
of the Management Fee pursuant to Section 7.7(b).

(b) Pay any management, consulting or similar fees to the Parent or any
Affiliate of the Borrower or any Subsidiary other than:

(i) any management fee paid by any Subsidiary to any Loan Party;

(ii) any reasonable payroll expenses (including without limitation salaries,
bonuses, benefits and related taxes and insurance) relating to the Chief
Executive Officers, the Chief

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Financial Officers and Associate Administrators of the Borrower pursuant to
Section 8(b) of the Management Agreement;

(iii) any reimbursement for obligations or direct expenses pursuant to
Section 8(c) of the Management Agreement; and

(iv) the Management Fee on the dates and in the amounts set forth in Section 8
of the Management Agreement and any accrued but unpaid Management Fee relating
to any prior period, in each case provided that (A) no Default or Event of
Default shall have occurred and be continuing at the time of, or would result
from, such payment and (B) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving effect to such payment of the Management Fee on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Article VI recomputed as of the end of the period of the four Fiscal Quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b).

Section 7.8 Restrictive Agreements. Enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by Law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or Capital Lease
Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) shall not apply to customary provision in leases restricting the
assignment thereof.

Section 7.9 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

Section 7.10 Hedging Transactions. Enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11 Organization Documents; Legal Name, State of Formation and Form of
Entity. Without providing ten (10) days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree), change its name, state of formation or form of organization. In any

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notice furnished pursuant to this Section, such Loan Pary will expressly state
in a conspicuous manner that the notice is required by this Agreement and
contains facts that may require additional filings of financing statements or
other notices for the purposes of continuing perfection of the Administrative
Agent’s security interest in the Collateral.

Section 7.12 Material Documents.

(a) Amend, modify or waive any of its rights in a manner materially adverse to
the Lenders or any Loan Party under (i) its Organization Documents, (ii) the
Closing Date Acquisition Documents or (iii) the Management Agreement.

(b) Permit any Subsidiary to enter into any management agreement with any Person
other than a Loan Party.

(c) At any time after a Subsidiary has entered into any management agreement
with a Loan Party, such Loan Party shall not assign such management agreement to
any other Person, other than another Loan Party.

Section 7.13 Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.14 Government Regulation. Be or become subject at any time to any Law,
regulation, or list of any Government Authority of the United States (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lenders or the Administrative Agent from making any advance
or extension of credit to any Loan Party or from otherwise conducting business
with the Loan Parties, or (b) fail to provide documentary and other evidence of
the identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable Law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 1 U.S.C. Section 5318.

Section 7.15 Ownership of Subsidiaries. Notwithstanding any other provisions of
this Agreement to the contrary, the Borrower will not, and will not permit any
of the Subsidiaries to (a) permit any Person (other than the Borrower or any
wholly owned Subsidiary) to own any Capital Stock of any Subsidiary, except
(i) those investments existing on the Closing Date as set forth on Schedule 7.4
and (ii) to qualify directors if required by applicable law or (b) permit any
Subsidiary to issue or have outstanding any shares of preferred Capital Stock.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Events of Default. If any of the following events (each an “Event of
Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect when made or deemed made or submitted; or

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, 5.3 (with respect to any Loan Party’s
existence), 5.9, or 5.11(c)(i), or Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document or related to any Bank Product
Obligation, and such failure shall remain unremedied for 30 days after the
earlier of (i) any officer of any Loan Party becomes aware of such failure, or
(ii) notice thereof shall have been given to any Loan Party by the
Administrative Agent or any Lender; or

(f) [Reserved]; or

(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

(h) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii)

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the Borrower or any such Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(j) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, would
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $3,000,000; or

(l) any judgment or order for the payment of money in excess of $3,000,000,
individually or in the aggregate, shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that would reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(n) a Change of Control shall occur or exist;

(o) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect or ceases
to give the Administrative Agent any material part of the Liens purported to be
created thereby; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;

(p) there occurs an Exclusion Event which has had or would reasonably be
expected to have a Material Adverse Effect; or

(q) any “Default” or “Event of Default” in each case under, and as defined in,
the Parent Credit Agreement shall have occurred.

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at Law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.2 Application of Funds.

After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in either clause (g) or (h) of Section 8.1), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees due and payable under Sections 2.14(b) and (c) of this
Agreement and interest then due and payable under the terms of this Agreement,
until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Term Loans
(allocated pro rata among the Term Loan Lenders in respect of their Pro Rata
Shares), to the aggregate outstanding principal amount of the Revolving Loans,
the LC Exposure, the Net Mark-to-Market Exposure (to the extent secured by
Liens) and the Bank Product Obligations of the Borrower and its Subsidiaries,
until the same shall have been paid in full, allocated pro rata among any
Lender, any Lender-Related Hedge Provider and any Bank Product Provider, based
on their respective Pro Rata Shares of the aggregate amount of such Revolving
Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent secured by Liens)
and Bank Product Obligations;

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 102% of
the LC Exposure after giving effect to the foregoing clause fifth; and

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment of Administrative Agent.

(a) Each Lender and each Issuing Bank irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and all provisions of this Article IX
and Article XI (including Section 11.3(d), as though such co-agents, sub-agents
and attorneys-in-fact were the “administrative agent” under the Loan Documents)
as if set forth in full herein with respect thereto.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith and the
Issuing Bank shall have all the benefits and immunities (i) provided to the
Administrative Agent in this Article with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article included the Issuing Bank with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

Section 9.2 Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, and (c) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment by a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article III or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent,

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Revolving Lenders”, “holders of Notes”, or any similar terms shall,
unless the context clearly otherwise indicates, include the bank serving as the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or Affiliate
of the Borrower as if it were not the Administrative Agent hereunder and without
any duty to account therefore to the Lenders.

Section 9.7 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the Laws of the United States or any state thereof or a bank which
maintains an office in the United States, having a combined capital and surplus
of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except that in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time as the Required Lenders appoint a
successor Administrative Agent as provided above. After any retiring
Administrative

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent’s resignation hereunder, the provisions of this Article IX and
Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its representatives and agents and their respective
Related Parties in respect of any actions taken or not taken by any of them
while it was serving as the Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default or Event of Default has arisen
from a failure of the Borrower to comply with Section 2.26(a), then the Issuing
Bank and the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice); provided that such resignation by the Issuing
Bank will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the Issuing Bank; and provided, further, that such resignation of
the Swingline Lender will have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Swingline Loan.

Section 9.8 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9 Benefits of Article IX. None of the provisions of this Article IX
shall inure to the benefit of the Borrower (other than the second sentence of
Section 9.7(a)) or of any Person other than Administrative Agent and each of the
Lenders and their respective successors and permitted assigns. Accordingly,
neither the Borrower (other than the second sentence of Section 9.7(a)) nor any
Person other than Administrative Agent and the Lenders (and their respective
successors and permitted assigns) shall be entitled to rely upon, or to raise as
a defense, the failure of the Administrative Agent or any Lenders to comply with
the provisions of this Article IX.

Section 9.10 Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or like
proceeding or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations arising

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Section 11.3) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

Section 9.11 Titled Agents. Each Lender and each Loan Party hereby agrees that
any Documentation Agent or Syndication Agent designated hereunder shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.

Section 9.12 Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.13 Collateral and Guaranty Matters. The Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
reasonable discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination or expiration of the
Aggregate Revolving Commitments and payment in full of the Obligations (other
than (x) contingent indemnification obligations for which no claim has been
asserted, (y) all Hedging Obligations or Bank Product Obligations that are not
then due and payable) and (z) the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made),
(ii) that is transferred or to be transferred as part of or in connection with
any disposition permitted hereunder or under any other Loan Document, or
(iii) as approved in accordance with Section 11.2;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.2(d); and

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) to release any guarantor from its obligations under the Guaranty and
Security Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under this Agreement, pursuant to this
Section 9.13.

Section 9.14 Hedging Obligations and Bank Product Obligations. No Lender or any
Affiliate of a Lender that holds any Hedging Obligation or any Bank Product
Obligation that obtains the benefits of Section 8.2 or any Collateral by virtue
of the provisions hereof or of any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Hedging Obligations and Bank Product Obligations unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate of a Lender that holds such Hedging Obligation or
such Bank Product Obligation, as the case may be.

ARTICLE X

THE GUARANTY

Section 10.1 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, each Lender, each Affiliate of a Lender
that enters into Bank Products or a Hedging Transaction with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations is not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

Section 10.2 Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.2 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

Section 10.3 Reinstatement. The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each other
holder of the Obligations on demand for all reasonable costs and expenses
(including the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

Section 10.4 Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subrogation pursuant to Section 10.2 and through the exercise of rights of
contribution pursuant to Section 10.6.

Section 10.5 Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
specified in Section 8.1 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

Section 10.6 Rights of Contribution. The Guarantors agree among themselves that,
in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until the Obligations have
been paid in full and the Commitments have terminated.

Section 10.7 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to the Obligations whenever arising.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Notices.

(a) Written Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

To any Loan Party:    c/o Knoxville HMA Holdings, LLC    5811 Pelican Bay
Boulevard, Suite 500    Naples, FL 34108    Attention:    Facsimile:
To the Administrative Agent:    SunTrust Bank    303 Peachtree Street, N.E.   
Atlanta, Georgia 30308    Attention:    Facsimile:

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With a copy to:    SunTrust Bank    303 Peachtree Street, N.E./25th Floor   
Atlanta, Georgia 30308    Attention: Mr. Doug Weltz    Facsimile: (404) 221-2001
To the Issuing Bank:    SunTrust Bank    25 Park Place, N.E./Mail Code 3706   
16th Floor    Atlanta, Georgia 30303    Attention: Standby Letter of Credit
Dept.    Facsimile: (404) 588-8129 To the Swingline Lender:    SunTrust Bank   
303 Peachtree Street, N.E./25th Floor    Atlanta, Georgia 30308    Attention:
Mr. Doug Weltz    Facsimile: (404) 221-2001 To any other Lender:    To the
address or facsimile number, set forth in the Administrative Questionnaire or
the Assignment and Acceptance executed by such Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine (except that, if not faxed
during normal business hours for the recipient, shall be deemed to have been
delivered at the opening of business on the next business day for the
recipient), respectively, or if mailed, upon the third Business Day after the
date deposited into the mail or if delivered, upon delivery; provided, that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section 11.1.

Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

(b) Electronic Communications.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 11.2 Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between any Loan Party and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents (other than the Fee Letters), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that

(i) no amendment or waiver shall:

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) increase the Commitment of any Lender without the written consent of such
Lender;

(B) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(C) postpone the date fixed for any payment of any principal of, or interest on,
any Loan or LC Disbursement or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby;

(D) change the provisions of Section 2.21(c) or 8.2, without the written consent
of each Lender;

(E) change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender affected thereby;

(F) release the Borrower without the consent of each Lender, or, release all or
substantially all of the Guarantors or limit the liability of all or
substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender; or

(G) release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender;

(ii) prior to the Revolving Commitments Termination Date, unless also signed by
Required Revolving Lenders, no such amendment or waiver shall, (i) waive any
Default for purposes of Section 3.2, (ii) amend, change, waive, discharge or
terminate Sections 3.2 or 8.1 in a manner adverse to such Lenders or
(iii) amend, change, waive, discharge or terminate Article VI (or any defined
term used therein) or this Section 11.2(a)(ii); or

(iii) unless also signed by Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the outstanding amount of the Term Loan, no
such amendment or waiver shall (i) amend, change, waive, discharge or terminate
Section 2.12(e) so as to alter the manner of application of proceeds of any
mandatory prepayment required by Section 2.12(a), (b), (c) or (d) hereof or
(ii) amend, change, waive, discharge or terminate this Section 11.2(a)(iii);

provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended, amounts payable to such Lender hereunder may not be permanently
reduced and this clause (i) may not be amended without the consent of such
Lender (other than reductions in fees and interest in which such reduction does
not disproportionately affect such Lender); (ii) this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall continue to be entitled to
the benefits of Sections 2.18, 2.19, 2.20 and 11.3), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement; (iii) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein; and (iv) the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Section 11.3 Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent, the Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Arranger and their Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Arranger and their
Affiliates, (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 11.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any actual or
alleged Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak or any other Internet
or intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

Section 11.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000 with respect to Term Loans and $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) such assignment is of a Term
Loan; provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments of any Loans and
Commitments (other than Term Loans) (x) to a Person that is not a Lender with a
Commitment or an Affiliate of a Lender or an Approved Fund or (y) by Defaulting
Lenders; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 11.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries or a Defaulting

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Issuing Bank and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 11.4 or the definition of “Required Lenders” and
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any Guarantor or limit the liability of any
such Guarantor under any Guaranty without the written consent of each Lender
except to the extent such release is expressly provided under the terms of this
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section 11.4,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.4. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.5 Governing Law; Jurisdiction; Consent to Service of Process.

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the Law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of Supreme Court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court or
New York court or, to the extent permitted by applicable Law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 11.5 and brought in any
court referred to in paragraph (b) of this Section 11.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 11.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by Law.

Section 11.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.7 Right of Setoff. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, each
Lender and the Issuing Bank shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable Law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations may be unmatured. Each Lender and the Issuing Bank agree promptly to
notify the Administrative Agent and the Borrower after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application. Each Lender and the Issuing Bank agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by the Borrower
and any of its Subsidiaries to such Lender or Issuing Bank. Notwithstanding the
provisions of this Section 11.7, if at any time any Lender, the L/C Issuer or
any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

Section 11.8 Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letters, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by facsimile transmission or by any other electronic
imaging means, shall be effective as delivery of a manually executed counterpart
of this Agreement or such other Loan Document.

Section 11.9 Survival. All covenants, agreements, representations and warranties
made by any Loan Party herein, in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.18, 2.19, 2.20, and
11.3 and Article IX shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan Documents, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

Section 11.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, to the extent designated in writing as confidential and
provided to it by the Borrower or any Subsidiary, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender
including without limitation accountants, legal counsel and other advisors,
(ii) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 11.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or any
similar organization, or (x) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 11.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.

Section 11.13 Waiver of Effect of Corporate Seal. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that neither it nor any
other Loan Party is required to affix its corporate seal to this Agreement or
any other Loan Document pursuant to any Requirement of Law, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

Section 11.14 Patriot Act. Each of the Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable,

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to identify such Loan Party in accordance with the Patriot Act. Each Loan Party
shall, and shall cause each of its Subsidiaries to, provide to the extent
commercially reasonable, such information and take such other actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 11.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent and Lenders
has no obligation to disclose any of such interests to Borrower , any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
Law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against the Administrative Agent and each Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(remainder of page left intentionally blank)

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

    KNOXVILLE HMA HOLDINGS, LLC,       a Tennessee limited liability company    
  By:   /s/ Timothy R. Parry      

Name:

  Timothy R. Parry      

Title:

  Senior Vice President and Secretary

GUARANTORS:

    CAMPBELL COUNTY HMA, LLC,       a Tennessee limited liability company      
COCKE COUNTY HMA, LLC,       a Tennessee limited liability company      
JEFFERSON COUNTY HMA, LLC,       a Tennessee limited liability company      
KNOXVILLE HMA CARDIOLOGY PPM, LLC,       a Tennessee limited liability company  
    KNOXVILLE HMA DEVELOPMENT, LLC,       a Tennessee limited liability company
      KNOXVILLE HMA FAMILY SERVICES, LLC,       a Tennessee limited liability
company       KNOXVILLE HMA HOMECARE DME & HOSPICE, LLC,       a Tennessee
limited liability company       KNOXVILLE HMA JV HOLDINGS, LLC,       a
Tennessee limited liability company       KNOXVILLE HMA PHYSICIAN MANAGEMENT,
LLC,       a Tennessee limited liability company       METRO KNOXVILLE HMA, LLC,
      a Tennessee limited liability company       SCOTT COUNTY HMA, LLC,       a
Tennessee limited liability company       By:   /s/ Timothy R. Parry       Name:
  Timothy R. Parry      

Title:

  Senior Vice President and Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE AGENT:     SUNTRUST BANK,     as Administrative Agent,       By:
  /s/ Ben Cumming     Name:   Ben Cumming     Title:   Vice President

LENDERS:

    SUNTRUST BANK,     as a Lender, as Issuing Bank and as Swingline Lender    
  By:   /s/ Ben Cumming     Name:   Ben Cumming     Title:   Vice President    
DEUTSCHE BANK TRUST COMPANY AMERICAS       By:   /s/ Sabrina Gill     Name:  
Sabrina Gill     Title:   Director       By:   /s/ Marguerite Sutton     Name:  
Marguerite Sutton     Title:   Director     THE ROYAL BANK OF SCOTLAND PLC      
By:   /s/ William McGinty     Name:   William McGinty     Title:   Director    
WELLS FARGO BANK, N.A.       By:   /s/ Monique Gasque     Name:   Monique Gasque
    Title:   Assistant Vice President     BANK OF AMERICA, N.A.       By:   /s/
Jill J. Hogan     Name:   Jill J. Hogan     Title:   Vice President     BARCLAYS
BANK PLC       By:   /s/ Diane Rolfe     Name:   Diane Rolfe     Title:  
Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

Commitment Amounts

 

Lender

   Revolving Commitment      Term Loan Commitment      Total Commitment  

SunTrust Bank

   $ 36,764,705.89       $ 88,235,294.11       $ 125,000,000.00   

Deutsche Bank Trust Company Americas

   $ 27,941,176.47       $ 67,058,823.53       $ 95,000,000.00   

The Royal Bank of Scotland plc

   $ 27,941,176.47       $ 67,058,823.53       $ 95,000,000.00   

Wells Fargo Bank, N.A.

   $ 27,941,176.47       $ 67,058,823.53       $ 95,000,000.00   

Bank of America, N.A.

   $ 14,705,882.35       $ 35,294,117.65       $ 50,000,000.00   

Barclays Bank PLC

   $ 14,705,882.35       $ 35,294,117.65       $ 50,000,000.00      

 

 

    

 

 

    

 

 

 

TOTALS

   $ 150,000,000.00       $ 360,000,000.00       $ 510,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.15

Subsidiaries

 

Legal Name

   State of
Formation      EIN

Knoxville HMA Holdings, LLC1

     Tennessee       45-2528116

Campbell County HMA, LLC3

     Tennessee       45-2528273

Cocke County HMA, LLC3

     Tennessee       45-2528314

Jefferson County HMA, LLC3

     Tennessee       45-2528414

Knoxville HMA Cardiology PPM, LLC2

     Tennessee       45-2528163

Knoxville HMA Family Services, LLC3

     Tennessee       45-2546236

Knoxville HMA Homecare DME & Hospice, LLC2

     Tennessee       45-2528485

Knoxville HMA JV Holdings, LLC3

     Tennessee       45-2535635

Knoxville HMA Physician Management, LLC2

     Tennessee       45-2535719

Metro Knoxville HMA, LLC3

     Tennessee       45-2535623

Scott County HMA, LLC3

     Tennessee       45-2535671

Knoxville HMA Development, LLC3

     Tennessee       45-2528451

 

1 

Knoxville HMA Holdings, LLC is owned 100% by Carolinas JV Holdings, L.P.

2

100% owned by Metro HMA Holdings, LLC.

3

100% owned by Knoxville HMA Holdings, LLC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.17-1

Locations of Real Property

(a) Owned Real Property

 

Property/Facility

  

Tax Parcel

  

Address

  

Purchaser Entity

  

Mortgage
Property

Mercy Medical Center Saint Mary’s       Knox County       Vacant Lot   
081EH-005    E. Churchwell Ave    Metro Knoxville HMA, LLC    No North Parking
Lot    081EH-006.00    1914 Huron Street    Metro Knoxville HMA, LLC    Yes 10
acre Hospital campus with parking garage    081EH-016.01    900 E. Oak Hill Ave.
   Metro Knoxville HMA, LLC    Yes Unit 1 St. Mary’s Professional Office
Building    081EH-016.02A    1601 #100 Saint Mary Street    Metro Knoxville HMA,
LLC    No Unit 2 St. Mary’s Professional Office Building    081EH-016.02B   
1601 #200 Saint Mary Street    Metro Knoxville HMA, LLC    No Unit 3 St. Mary’s
Professional Office Building    081EH-016.02C    1601 #300 Saint Mary Street   
Metro Knoxville HMA, LLC    No Unit 4 St. Mary’s Professional Office Building   
081EH-016.02D    1601 #400 Saint Mary Street    Metro Knoxville HMA, LLC    No
Unit 8 St. Mary’s Professional Office Building    081EH-016.02H    1601 #800
Saint Mary Street    Metro Knoxville HMA, LLC    No Unit 1 Magdalen Clarke Tower
   081EH-016.03A    1705 #1 Saint Mary Street    Metro Knoxville HMA, LLC    No
Unit 2 Magdalen Clarke Tower    081EH-016.03B    1705 #2 Saint Mary Street   
Metro Knoxville HMA, LLC    No Unit 3 Magdalen Clarke Tower    081EH-016.03C   
1705 #3 Saint Mary Street    Metro Knoxville HMA, LLC    No Unit 4 Magdalen
Clarke Tower    081EH-016.03D    1705 #4 Saint Mary Street    Metro Knoxville
HMA, LLC    No Unit 5 Magdalen Clarke Tower    081EH-016.03E    1705 #101 Saint
Mary Street    Metro Knoxville HMA, LLC    No Unit 6 Magdalen Clarke Tower   
081EH-016.03F    1705 #102 Saint Mary Street    Metro Knoxville HMA, LLC    No
Unit 7 Magdalen Clarke Tower    081EH-016.03G    1705 #103 Saint Mary Street   
Metro Knoxville HMA, LLC    No



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property/Facility

  

Tax Parcel

  

Address

  

Purchaser Entity

  

Mortgage
Property

Unit 8 Magdalen Clarke Tower    081EH-016.03H    1705 #104 Saint Mary Street   
Metro Knoxville HMA, LLC    No Parking    081EH-018.00    1531 Saint Mary Street
   Metro Knoxville HMA, LLC    Yes “Father’s House”    081EH-020.00    813 E.
Oldham Ave.    Metro Knoxville HMA, LLC    No Land ground leased for MOB   
081EH-018.01    1515 St. Mary Street    Metro Knoxville HMA, LLC    Yes
Helipad & parking    081EH-024.00    812 E. Emerald Ave.    Metro Knoxville HMA,
LLC    Yes Mercy Medical Center North       Knox County       37.124 acres,
hospital, land subject to ground lease for 2 MOBs    new 047-085.03    7551,
7541, 7561 & 7557 Dannaher Dr.    Metro Knoxville HMA, LLC    Yes 4.5 acre
vacant lot    new 047-085.05    Emory Road    Metro Knoxville HMA, LLC    Yes
Mercy Health & Fitness Center - 5.9 acres    new 047-085.04    7540 Dannaher Dr.
   Metro Knoxville HMA, LLC    Yes 1.19 acre vacant lot    new 047-085.02   
Dannaher Place    Metro Knoxville HMA, LLC    Yes 1.8 acre vacant lot    new
047-085.01    Dannaher Place    Metro Knoxville HMA, LLC    Yes 5.5 acres vacant
lot    new 047-033.23    Dannaher Place    Metro Knoxville HMA, LLC    Yes 3.8
acre vacant lot    new 047-033.24    Dannaher Place    Metro Knoxville HMA, LLC
   Yes vacant lot    new 047-033.25    Dannaher Place    Metro Knoxville HMA,
LLC    Yes Mercy Medical Center West       Knox County       17.24 acre campus
including hospital, parking and lands subject to ground leases improved by 2
MOBs    131-031.06    10820 Parkside Drive    Metro Knoxville HMA, LLC    Yes
4.3 acre parking lot    131-029.08    10806 Parkside Drive    Metro Knoxville
HMA, LLC    Yes Baptist Hospital of Cocke County       Cocke County       4.42
acre campus with hospital and MOB subject to ground lease    047NG-001.00    434
4th Street, Newport    Cocke County HMA, LLC    Yes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property/Facility

  

Tax Parcel

  

Address

  

Purchaser Entity

  

Mortgage

Property

1.11 acre, 4 parcel parking lot    056CB-001.00    435 2nd Street    Cocke
County HMA, LLC    Yes parking lot pt of above    056CB-002.00    511 3rd Street
   Cocke County HMA, LLC    Yes parking lot pt of above    056CB-003.00    511
3rd Street    Cocke County HMA, LLC    Yes parking lot pt of above   
056CB-004.00    511 3rd Street    Cocke County HMA, LLC    Yes 1.58 acres -
Baptist Convalescent Center    047NF-015.01    450 College Street    Cocke
County HMA, LLC    Yes Office Building    047NF-011.01    233 & 235 Murray Drive
   Cocke County HMA, LLC    No Parking Lot & medical records building   
047NF-001.01    212 Iris Place/522 3rd St.    Cocke County HMA, LLC    No
Jefferson Memorial Hospital       Jefferson County       18 acre campus,
hospital, land subject to ground lease with MOB    1. 029-029.01    110 Hospital
Drive,
Jefferson City    Jefferson County HMA, LLC    No 2.2 acres; Jefferson Memorial
MOB    023DA-017.01   

1810 Bishop Ave.,

Jefferson City

   Jefferson County HMA, LLC    No .4 acre lot; O.L. Merritt Clinic    068ND-012
   107 E. Main Street, Dandridge    Jefferson County HMA, LLC    No .268 acre
lot; Jefferson Rural Clinic    014MK-017    126 Old Andrew Johnson Highway,
Jefferson City    Jefferson County HMA, LLC    No St. Mary’s Medical Center of
Campbell County       Campbell County       approx. 13 acres, hospital, nursing
home, heliport & 4 small buildings    085FB-011    923 E. Central Ave.   
Campbell County HMA, LLC    No             vacant lot    085FB-010    N.
Massachusetts Ave.    Campbell County HMA, LLC    No vacant lot    085FB-008   
N. Massachusetts Ave.    Campbell County HMA, LLC    No small brick building   
085FB-015    915 E. Central Ave.    Campbell County HMA, LLC    No metal
building    085FB-017    North Ave.    Campbell County HMA, LLC    No parking &
part of building    085FB-018    North Ave.    Campbell County HMA, LLC    No
part of brick/block building    085FB-019    210 Torrey Rd.    Campbell County
HMA, LLC    No home health offices & supplies    085FB-020    214 Torrey Rd.   
Campbell County HMA, LLC    No “Tract 2” .6 acres    085FB-003    130 N.
Massachusetts Ave    Campbell County HMA, LLC    No



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property/Facility

  

Tax Parcel

  

Address

  

Purchaser Entity

  

Mortgage

Property

St. Mary’s Medical Center of Scott County       Scott County       4.3 acre
campus    052HF-014.00    18797 Alberta Street    Scott County HMA, LLC    No
Small building    052HF-012.01    18797 Alberta Street    Scott County HMA, LLC
   No Non-Hospital Properties             2 story building - Child Development
Center and Convent    081FE-012.00    701 E. Oak Hill Ave, Knoxville, Knox
County    Knoxville HMA Family Services, LLC    No Residential Hospice faciling
on 4.13 acre parcel    028-205.00    7447 Andersonville Pike, Knoxville, Knox
County    Knoxville Homecare DME & Hospice, LLC    Yes Safe Harbor Child
Advocacy Center    023CD-001.00    832 W. Mountcastle Street, Jefferson City,
Jefferson County    Jefferson County HMA, LLC    No 2.5 acre wooded lot   
072LA-004.00    Crosswood Blvd., Knoxville, Knox County    Knoxville HMA
Holdings, LLC    No I story vacant building    028JB-023.00    1903 Maple
Street, White Pine, Jefferson County    Knoxville HMA Holdings, LLC    No
Seymour office building    045-062.02    10622 & 10626 Chapman Highway, Seymour,
Sevier County    Knoxville HMA Holdings, LLC    No Kodak office building   
018PA-018.00    2190 Winfield Dunn Highway, Sevierville, Sevier County   
Knoxville HMA Holdings, LLC    No Unit 2, Building 2 Middle Creek Condo   
062HA-004.00    824 Middle Creek Road, Sevierville, Sevier County    Knoxville
HMA Holdings, LLC    No Jefferson County Land
(94.45+/- acres)    023-029.05    Old Andrew Johnson Highway, Jefferson City,
Jefferson County    Jefferson County HMA, LLC    No Jefferson County Land
(6.9+/- acres)    023-029.06    Old Andrew Johnson Highway, Jefferson City,
Jefferson County    Jefferson County HMA, LLC    No South Knox Building (home
health)    137-178.02    7203 Chapman Hwy., Knoxville, Knox County    Metro
Knoxville HMA, LLC    No Riverside Properties             9.44 acres (Tract 1)
   109AA-002    137 E. Blount Ave.    Knoxville HMA Development, LLC    Yes 1.01
acres (Tract 2)    109AA-001    101 E. Blount Ave.    Knoxville HMA Development,
LLC    Yes Building only (Tract 3)    109AA-002.01    211 E. Blount Ave.   
Knoxville HMA Development, LLC    Yes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property/Facility

  

Tax Parcel

  

Address

  

Purchaser Entity

  

Mortgage

Property

2.7 acre parking (Tract 4A)    109AA-003    303 W. Blount Ave.    Knoxville HMA
Development, LLC    Yes 2.9 acre parking (Tract 4B)    109AA-003.01    1995
Henley Street    Knoxville HMA Development, LLC    Yes 1.4 acre (Tract 5A)   
109AA-013    2020 Kay Street    Knoxville HMA Development, LLC    Yes .84 acre
(Tract 5B)    109AA-013.01    2000 Chapman Hwy.    Knoxville HMA Development,
LLC    Yes .5 acre (Tract 6)    109AA-014    220 Blount Ave    Knoxville HMA
Development, LLC    Yes Parking lot (pt. Tract 7)    109AA-014.01    0 E. Blount
Ave.    Knoxville HMA Development, LLC    Yes lot with building (pt Tract 7)   
109AA-015    200 E. Blount Ave.    Knoxville HMA Development, LLC    Yes 2.5
acre Parking lot (Tract 8)    109AA-016    101 E. Blount Ave.    Knoxville HMA
Development, LLC    Yes 1.6 acre parcel (Tract 9A)    109AA-017    138/140 E.
Blount Ave.    Knoxville HMA Development, LLC    Yes

(b) Leased Real Property

 

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE

MERCY ST. MARY’S

LHT Knoxville II, LLC   Metro Knoxville HMA, LLC   St. Mary’s Ambulatory Surgery
Center, LLC   1515 St. Mary’s Street   081EH-018.01   Knoxville   TN   12/29/99
  12/28/21 Broadway Ctr Partnership   Knoxville HMA Homecare DME & Hospice, LLC
  Mercy HomeCare Equipment Co   2001 North Broadway, Suites 2A, 2B and 2C  
081EF-008   Knoxville   TN   01/01/11   12/31/11 Healthcare Equity Partners, LLC
  Knoxville HMA Cardiology PPM, LLC   Mercy St.Marys-Cwing annex   900 E Oak
Hill Ave, Suite 500   081EH-016.01   Knoxville   TN   03/01/08   02/28/14
Healthcare Equity Partners, LLC   Knoxville HMA Cardiology PPM, LLC   Mercy
St.Marys-Cwing annex   900 E Oak Hill Ave, Suite 600   081EH-016.01   Knoxville
  TN   03/27/03   03/31/16 J.S. Ridenour Properties, LLC   Metro Knoxville HMA,
LLC   Mercy East Towne Rehab & Cardiac Center   4711 Centerline Drive  
059KC-006.01   Knoxville   TN   01/01/11   12/31/11 LHT Knoxville, LLC   Metro
Knoxville HMA, LLC.   Mercy St. Mary’s POB   930 Emerald Ave., Suite 512  
081EH-016.02E   Knoxville   TN   01/01/06   12/31/15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE LHT Knoxville, LLC   Knoxville HMA Homecare DME & Hospice, LLC   Mercy
HomeCare Services   4127 E. Emory Rd   038-086.02   Knoxville   TN   06/01/06  
06/30/12 Fulton High School   Metro Knoxville HMA, LLC   Parking Agreement-101
spaces   Fulton High School   081EB-003   Knoxville   TN   08/01/10   07/31/12
TM&M Pellissippi Partnership   Metro Knoxville HMA, LLC   Mercy Northshore
Office   9546 Northshore Drive   154-110.07   Knoxville   TN   04/28/08  
12/31/12

MERCY NORTH

Emory Development Partners, LLC   Knoxville HMA Cardiology PPM, LLC   Mercy
North MOB B - MPS Cardio   7557B Dannaher Way, Suite G35   047-085.03   Powell  
TN   11/01/09   10/31/19 Emory Development Partners, LLC   Metro Knoxville HMA,
LLC   Mercy North MOB B-Summit   7557B Dannaher Way, Suite 225   047-085.03  
Powell   TN   02/01/09   01/31/19 Emory Development Partners, LLC   Metro
Knoxville HMA, LLC   Mercy North MOB B North Masterlease   7557B Dannaher Way  
047-085.03   Powell   TN   09/01/08   08/31/12 Mercy Medical Center, North and
Mercy Health System, Inc.   Knoxville HMA Physician Management, LLC   Mercy
North MOB B - Kristy Newton   7557B Dannaher Way, Suite 155   047-085.03  
Powell   TN   05/01/10   08/31/12 Knoxville Equity Partners, LLC   Metro
Knoxville HMA, LLC   Mercy North MOB A - Conference Room   7557 Dannaher Way,
Ste 120   047-085.03   Powell   TN   01/22/04   01/21/12 Knoxville Equity
Partners, LLC   Knoxville HMA Physician Management, LLC   Mercy North MOB A -
Cofer   7557 Dannaher Way, Ste 140   047-085.03   Powell   TN   09/18/06  
09/17/12 Knoxville Equity Partners, LLC   Metro Knoxville HMA, LLC   Mercy North
MOB A - Pain   7557 Dannaher Way, Ste 240   047-085.03   Powell   TN   08/08/06
  08/07/12 Emory Development Partners, LLC   Knoxville HMA Physician Management,
LLC   Mercy North MOB B - Avery & Eapen   7551 Dannaher Way- Suite # TBD  
047-085.03   Powell   TN   TBD after
Cert of
Occupancy   TBD after
Cert of
Occupancy

JEFFERSON MEMORIAL HOSPITAL

Byrd Brain Properties   Knoxville HMA Physician Management, LLC   JMH - Suite
260   120 Hospital Drive, Suite 260   029-029.01   Jefferson
City   TN   12/04/09   12/03/11 G & K Land & Development, LLC   Jefferson County
HMA, LLC   St. Mary’s Jefferson OP Rehab   334 South Hwy 92, Patriot Square
Suite 3   057 052.05   Dandridge   TN   01/01/08   12/31/13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE Jefferson City Aceland Properties, LLC   Jefferson County HMA, LLC   JMH -
Suite 250   120 Hospital Drive, Suite 250   029-029.01   Jefferson
City   TN   08/08/06   08/07/12 City of Jefferson City & Jefferson County  
Jefferson County HMA, LLC   JMH MOB
(old site)   1818 Bishop Avenue   023-033.02   Jefferson
City   TN   04/01/97   03/31/21 City of Jefferson City & Jefferson County  
Jefferson County HMA, LLC   Jefferson Memorial Hospital - Century Park   110
Hospital Drive   029-029.01   Jefferson
City   TN   04/01/97   03/31/21 City of Jefferson City & Jefferson County  
Jefferson County HMA, LLC   Jefferson Rural Clinic   128 Old W. Andrew Johnson
Hwy   014MH-011   Jefferson
City   TN   04/01/97   03/31/21 City of Jefferson City & Jefferson County  
Jefferson County HMA, LLC   O.L. Merritt Clinic   107 East Main   068ND-012  
Dandridge   TN   04/01/97   03/31/21 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH-Business Office   120 Hospital Drive, Suite G10 (formerly
G01)   029-029.01   Jefferson
City   TN   01/01/01   12/31/15 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH-   120 Hospital Drive, Suite G20   029-029.01   Jefferson
City   TN   05/15/09   05/14/14 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH-Cardiac Rehab   120 Hospital Drive, Suite G30 (formerly
G05)   029-029.01   Jefferson
City   TN   09/01/03   08/31/13 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH-Board/Conference Room   120 Hospital Drive, Suite G40
(formerly G02)   029-029.01   Jefferson
City   TN   09/01/03   08/31/13 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH - Rotation Clinic   120 Hospital Drive, Suite G50
(formerly G04)   029-029.01   Jefferson
City   TN   09/01/03   08/31/13 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH-Administration   120 Hospital Drive, Suite G60 (formerly
G02)   029-029.01   Jefferson
City   TN   01/01/01   12/31/15 Jefferson Equity Partners, LLC   Jefferson
County HMA, LLC   JMH-PT Clinic   120 Hospital Drive, Suite 210 (formerly 201)  
029-029.01   Jefferson
City   TN   01/01/01   12/31/15 Jefferson Equity Partners, LLC   KNOXVILLE HMA
PHYSICIAN MANAGEMENT, LLC   MPS-Jefferson Pulmonary   120 Hospital Drive, Suite
220   029-029.01   Jefferson
City   TN   04/01/03   03/31/12 LHT Knoxville Properties, LLC   Jefferson County
HMA, LLC   Jefferson Memorial PT   643 East Broadway Blvd   015-082.04  
Jefferson
City   TN   08/01/98   07/31/15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE Dakak Partners, L.P. (formerly owned by M&M Dandridge)   Jefferson County
HMA, LLC   Dandridge Bldg   118 E Meeting St.   068FA-020   Dandridge   TN  
04/21/01   10/20/13

ST. MARY’S MEDICAL CENTER OF CAMPBELL COUNTY

City of Lafollette, TN   Campbell County HMA, LLC   St. Mary’s Health &
Rehabilitation Center of Campbell County   200 Torrey Road   085FB-019 or
020   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN   Campbell
County HMA, LLC   St. Mary’s Homecare Services (Home Health Administrative
Offices)   210 Torrey Road   085FB-019 or
020   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN   Campbell
County HMA, LLC   Home Health Offices & Supplies   214 Torrey Road   085FB-019
or
020   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN   Campbell
County HMA, LLC   St. Mary’s Medical Center of Campbell County   923 East
Central Avenue   085FB-011   LaFollette   TN   07/01/00   06/30/15 City of
Lafollette, TN   Campbell County HMA, LLC   Records Building - Hospital Storage
  923 East Central Avenue   085FB-011   LaFollette   TN   07/01/00   06/30/15
City of Lafollette, TN   Campbell County HMA, LLC   Storage & Trash Building  
925 East Central Avenue   085FB-011   LaFollette   TN   07/01/00   06/30/15 City
of Lafollette, TN   Campbell County HMA, LLC   St. Mary’s Rural Health Clinic  
905 East Central Avenue   085FB-015 or
011?   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN   Campbell
County HMA, LLC   Building - leased to Riggs Pharmacy   901 East Central Avenue
  085FB-015 or
011?   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN   Campbell
County HMA, LLC   Medical Arts Building & Doctors office   919 East Central
Avenue   085FB-011   LaFollette   TN   07/01/00   06/30/15 City of Lafollette,
TN   Campbell County HMA, LLC   Materials Management   120 North Avenue  
085FB-017   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN  
Campbell County HMA, LLC   Storage   127 North Ave   085FB-011 or
017?   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN   Campbell
County HMA, LLC   Maintenance & Construction   130 North Massachusetts Ave  
085FB-003   LaFollette   TN   07/01/00   06/30/15 City of Lafollette, TN  
Campbell County HMA, LLC   SMCC POB   919 East Central Ave.   085FB011  
Lafollette   TN   07/01/00   06/30/15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE James A. Cotton, Jr. & James A. Cotton III   Knoxville HMA Physician
Management, LLC   Jacksboro Clinic   3170 Appalachian Hwy, Ste 5   110AB-042  
Jacksboro   TN   07/01/11   06/30/13 Cumberland Crossing, LLC   Knoxville HMA
Physician Management, LLC   McCauley Clinic-Mercy Women’s Center   2500
Jacksboro Pike, Suite 6   103-069   Jacksboro   TN   08/26/08   08/31/11 MSCN,
LLC   Campbell County HMA, LLC   Campbell Co Rehab Center   2146 Jacksboro Pike,
Suite A   103FC-003   Lafollette   TN   10/17/08   10/16/11

ST. MARY’S MEDICAL CENTER OF SCOTT COUNTY

David Bruce Coffey, M.D.   Scott County HMA, LLC   SMMC Scott County-Omedco
Bldg.   19268 Alberta Street   052HB-001   Oneida   TN   04/01/08   03/31/12
David Bruce Coffey, M.D.   Scott County HMA, LLC   SMMC Scott County-MRI   19244
Alberta Street   052HB-003   Oneida   TN   12/01/08   11/30/11 David Bruce
Coffey, M.D.   Scott County HMA, LLC   SMMC Scott County - Imaging   19230
Alberta Street   052HB-001   Oneida   TN   08/15/08   08/14/12 Larry E. Perry  
Scott County HMA, LLC   Storage Lease   21376 Alberta Street   ?   Oneida   TN  
09/01/10   Month-
to-
month Scott County, Tennessee   Scott County HMA, LLC   St. Mary’s Medical
Center of Scott County   18797 Alberta Street   052HF-012.01
or 014   Oneida   TN   01/01/08   05/14/12 Scott County, Tennessee   Scott
County HMA, LLC   Patient Wing Renovation @ Hospital   18797 Alberta Street  
052HF-012.01
or 014   Oneida   TN   01/01/08   05/14/12 Scott County, Tennessee   Scott
County HMA, LLC   Professional MOB   18759 Alberta Street   052HF-012.01
or 014   Oneida   TN   01/01/08   05/14/12

MERCY WEST

Parkside Partners, LLC   Knoxville HMA Cardiology PPM, LLC   MOB I -Suite 300 &
301   10810 Parkside Drive, Suite 300&301   131-031.06   Knoxville   TN  
01/01/04   02/28/12 Parkside Partners, LLC   Knoxville HMA Cardiology PPM, LLC  
MOB I-Suite 302   10810 Parkside Drive, Suite 302   131-031.06   Knoxville   TN
  11/01/08   10/31/13 Parkside Partners, LLC   Metro Knoxville HMA, LLC   MOB
I-Ste 304 - HR Dept.   10810 Parkside Drive, Suite 304   131-031.06   Knoxville
  TN   11/01/08   10/31/13 Parkside Partners, LLC   Metro Knoxville HMA, LLC  
MOB I-Suite 306   10810 Parkside Drive, Suite 306   131-031.06   Knoxville   TN
  02/01/09   01/31/14 Parkside Partners, LLC   Knoxville HMA Physician
Management, LLC   MOB I-100-ET Women’s Spec   10810 Parkside Drive, Suite 100  
131-031.06   Knoxville   TN   12/01/10   08/17/13 Baptist West MOB, LLC   Metro
Knoxville HMA, LLC   MOB II - Physician Office Lease   10800 Parkside Drive, 1st
and 2nd floor   131-031.07   Knoxville   TN   11/16/09   11/15/14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE Baptist West MOB, LLC   Metro Knoxville HMA, LLC   MOB II - ASC Lease  
10800 Parkside Drive, 1st floor   131-031.07   Knoxville   TN   11/16/09  
11/15/19 XRT, LLC   Campbell County HMA, LLC   Harrogate Cancer Center   389
Forge Ridge Highway     Harrogate   TN   10/01/98   09/30/13 BAPTIST HOSPITAL OF
COCKE COUNTY William E. Lindsey   Cocke County HMA, LLC   Physician Office
Building   434 Fourth Street   047NG-001   Newport   TN   01/01/09   12/31/13
Newport Medical Practice Service Group   Knoxville HMA Cardiology PPM, LLC  
MPS-C at Family Pract Ctr - Newport   407 Fourth Street   N/A   Newport   TN  
05/01/10   04/30/12 Clinton Land Partners   Knoxville HMA Physician Management,
LLC     125 Frank Diggs Rd.     Cinton   TN   6/26/2011   05/25/14 Tatum
Properties-Chapman Highway, Ltd   Knoxville HMA Homecare DME & Hospice, LLC  
HME Office   4121, 4125, 4131 Chapman Hwy     Knoxville   TN   8/1/1997  
7/31/12 Garbarino, Hood & Kickliter   Cocke County HMA, LLC   Dandridge Bldg.  
1244 Gay St.     Dandridge   TN   11/01/00   09/30/12 REMOTE MOB LOCATIONS
Normak International Inc.   Knoxville HMA Physician Management, LLC   MPS - West
Hills office   7009 Kingston Pike   120IA-003   Knoxville   TN   08/01/11  
07/31/11 Spring Cress Realty, LLC   Knoxville HMA Physician Management, LLC  
Lenoir City Senior Health Center   501 Adesa Boulevard   015-054   Lenoir City  
TN   05/20/08   05/19/13 Neil G. Barry , III, MD and Thomas N. Epperson, III MD
  Knoxville HMA Cardiology PPM, LLC   MPS-C in Middlesboro   3004 Cumberland
Avenue     Middlesboro   TN   01/01/10   12/31/11 Atrium L.P.   Knoxville HMA
Cardiology PPM, LLC   MPS-C Admin office   1225 Weisgarber Road, Suite S190&S290
  106LA-007   Knoxville   TN   05/01/06   04/30/14 Blount Memorial Hospital Inc.
  Knoxville HMA Cardiology PPM, LLC   Blount Memorial-Treadmill Rm   Blount
Memorial Hospital     Maryville   TN   08/01/09   m-to-m Chapman SC Realty
Company, LP   Knoxville HMA Cardiology PPM, LLC   Mercy South   7323 Chapman Hwy
  137-174   Knoxville   TN   04/20/10   12/31/20 Claiborne County Hospital and
Nursing Home   Knoxville HMA Cardiology PPM, LLC   MPS-C at Claiborne County  
1610 Tazewell Road, Suite 304   095DE-009?   Tazewell   TN   03/03/09   03/02/12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LESSOR

 

LESSEE

 

DESCRIPTION/
LOCATION

 

ADDRESS

 

TAX ID

  CITY   STATE   EFFECTIVE
DATE   EXPIRATION
DATE Crown Hill Enterprises, LLC   Knoxville HMA Physician Management, LLC  
MPS-Jefferson City   657 E. Broadway   015-082.02   Jefferson
City   TN   09/01/10   08/31/12 Fred Helton   Knoxville HMA Physician
Management, LLC   MPS - Farragut office   110 Campbell Station Road, Suite 103  
142-127.03   Farragut   TN   01/01/04   09/30/12 Waters & Waters, LLC  
Jefferson County HMA, LLC   Sevierville Primary & Senior Health Care Center
(Land)   707 Dolly Parton Parkway   049MB-001   Sevierville   TN   10/01/05  
06/30/12 Waters & Waters, LLC   Jefferson County HMA, LLC   Sevierville Primary
& Senior Health Care Center (Land)   707 Dolly Parton Parkway   049MB-001  
Sevierville   TN   07/01/97   06/30/12 Allergy, Asthma & Immunology PC  
Knoxville HMA Physician Management, LLC   MPS-Hematology Oncology   1114 E.
Weisgarber Road, First Floor Middle Suite     Knoxville   TN   06/01/06  
04/30/12 Franklin Foods, Inc.   Knoxville HMA Physician Management, LLC  
MPS-Hematology Oncology   1114 E. Weisgarber     Knoxville   TN   05/01/08  
04/30/12 Franklin Foods, Inc.   Knoxville HMA Physician Management, LLC  
MPS-Hematology Oncology   1114 E. Weisgarber     Knoxville   TN   05/01/08  
04/30/12 Mercy Riverside Carroll Reagan   Metro Knoxville HMA, LLC   Mercy Print
Shop   808 Sevier Avenue   095PE-027   Knoxville   TN   08/01/08   07/31/11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.17-2

Locations of Chief Executive Office, Taxpayer Identification Number, Etc.

The chief executive office address for each Loan Party is:

5811 Pelican Bay Blvd., Suite 500, Naples, Florida 34108

The tax payer identification number and organizational identification number of
each Loan party is:

 

Legal Name

   Control
Number      EIN  

Knoxville HMA Holdings, LLC

     000660504         45-2528116   

Campbell County HMA, LLC

     000660519         45-2528273   

Cocke County HMA, LLC

     000660506         45-2528314   

Jefferson County HMA, LLC

     000660508         45-2528414   

Knoxville HMA Cardiology PPM, LLC

     000660510         45-2528163   

Knoxville HMA Family Services, LLC

     000660516         45-2546236   

Knoxville HMA Homecare DME & Hospice, LLC

     000660512         45-2528485   

Knoxville HMA JV Holdings, LLC

     000660511         45-2535635   

Knoxville HMA Physician Management, LLC

     000660509         45-2535719   

Metro Knoxville HMA, LLC

     000660505         45-2535623   

Scott County HMA, LLC

     000660507         45-2535671   

Knoxville HMA Development, LLC

     000660518         45-2528451   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4.17-3

Changes in Legal Name, State of Formation and Structure

Knoxville HMA Imaging Services, LLC’s name was changed to Knoxville HMA JV
Holdings, LLC on September 23, 2011.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.1

Outstanding Indebtedness

Office Lease Agreement, dated July 1, 2003, between Metro Knoxville HMA, LLC, as
tenant (through assignment by Baptist Health System of East Tennessee, Inc.
(n/k/a Mercy Health Partners, Inc.)) and Parkside Partners, LLC (as landlord).
Knoxville HMA Holdings, LLC has guaranteed the obligations of Metro Knoxville
HMA, LLC under this agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.2

Existing Liens

The land and building 434 Fourth Street is encumbered by a Tennessee Trust Deed,
dated October 31, 1989, from William E. Lindsey (borrower as
successor-in-interest to Issus, Incorporated) and Cocke County Baptist Hospital,
Inc. to Jefferson-Pilot Investments, Inc. (beneficiary as successor-in-interest
to Jefferson-Pilot Life Insurance Company).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.4

Existing Investments

Knoxville HMA JV Holdings, LLC holds a: (i) 51% membership interest in St.
Mary’s Ambulatory Surgery Center, LLC; and (ii) 6.5% interest in LHT Knoxville
Properties, LLC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank,

Agency Services

303 Peachtree Street, N. E./ 25th Floor

Atlanta, GA 30308

Attention: Doug Weltz

Telecopy Number: 404-221-2001

To Whom It May Concern:

Reference is made to the Credit Agreement dated as of September [__], 2011 (as
amended, modified, supplemented, increased and extended from time to time and in
effect on the date hereof, the “Credit Agreement”), among the undersigned, as
Borrower, the Guarantors identified therein, the Lenders identified therein, and
SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline Lender. Terms
defined in the Credit Agreement are used herein with the same meanings. This
notice constitutes a Notice of Revolving Borrowing, and the Borrower hereby
requests a Revolving Borrowing under the Credit Agreement, and in connection
therewith the Borrower specifies the following information with respect to the
Revolving Borrowing requested hereby:

(A) Aggregate principal amount of Revolving Borrowing1:

(B) Date of Revolving Borrowing (which is a Business Day):

(C) Type of Revolving Loans comprising such Borrowing2:

(D) Interest Period3:

(E) Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:

 

1  In the case of a Eurodollar Borrowing, not less than $5,000,000 or a larger
multiple of $1,000,000; in the case of a Base Rate Borrowing, not less than
$1,000,000 or a larger multiple of $100,000.

2  Eurodollar Borrowing or Base Rate Borrowing.

3 

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied.

 

Very truly yours,

KNOXVILLE HMA HOLDINGS, LLC,

a Tennessee limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2.4

FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

SunTrust Bank,

Agency Services

303 Peachtree Street, N. E./ 25th Floor

Atlanta, GA 30308

Attention: Doug Weltz

Telecopy Number: 404-221-2001

To Whom It May Concern:

Reference is made to the Credit Agreement dated as of September [__], 2011 (as
amended, modified, supplemented, increased and extended from time to time and in
effect on the date hereof, the “Credit Agreement”), among the undersigned, as
Borrower, the Guarantors identified therein, the Lenders identified therein, and
SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline Lender. Terms
defined in the Credit Agreement are used herein with the same meanings. This
notice constitutes a Notice of Swingline Borrowing, and the Borrower hereby
requests a Swingline Borrowing under the Credit Agreement, and in connection
therewith the Borrower specifies the following information with respect to the
Swingline Borrowing requested hereby:

(A) Aggregate principal amount of Swingline Loan4:

(B) Date of Swingline Loan (which is a Business Day):

(C) Account of the Borrower to which the proceeds of such Swingline Loan should
be credited:

 

4  Not less than $100,000 or a larger multiple of $50,000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied.

 

Very truly yours,

KNOXVILLE HMA HOLDINGS, LLC,

a Tennessee limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2.7

FORM OF NOTICE OF CONTINUATION/CONVERSION

[Date]

SunTrust Bank,

Agency Services

303 Peachtree Street, N. E./ 25th Floor

Atlanta, GA 30308

Attention: Doug Weltz

Telecopy Number: 404-221-2001

To Whom It May Concern:

Reference is made to the Credit Agreement dated as of September [__], 2011 (as
amended, modified, supplemented, increased and extended from time to time and in
effect on the date hereof, the “Credit Agreement”), among the undersigned, as
Borrower, the Guarantors identified therein, the Lenders identified therein, and
SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline Lender. Terms
defined in the Credit Agreement are used herein with the same meanings. This
notice constitutes a Notice of Continuation/Conversion, and the Borrower hereby
requests a continuation or conversion under the Credit Agreement, and in
connection therewith the Borrower specifies the following information with
respect to the continuation or conversion requested hereby:

(A) Aggregate principal amount of the Borrowing to be continued or converted5:

(B) Date of continuation or conversion (which is a Business Day):

(C) Type of Loans comprising such Borrowing6:

(D) Interest Period7:

 

5  In the case of a Eurodollar Borrowing, not less than $5,000,000 or a larger
multiple of $1,000,000; in the case of a Base Rate Borrowing, not less than
$1,000,000 or a larger multiple of $100,000.

6  Eurodollar Borrowing or Base Rate Borrowing.

7  Which must comply with the definition of “Interest Period” and, in the case
of a Revolving Borrowing, end not later than the Revolving Commitment
Termination Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied.

 

Very truly yours,

KNOXVILLE HMA HOLDINGS, LLC,

a Tennessee limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2.10

FORM OF NOTE

                    ,         

FOR VALUE RECEIVED, KNOXVILLE HMA HOLDINGS, LLC, a Tennessee limited liability
company (the “Borrower”), hereby promises to pay to                             
or registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the Borrower under the Credit Agreement
(as amended, modified, supplemented, increased and extended from time to time,
the “Credit Agreement”) dated as of September [__], 2011 among the Borrower, the
Guarantors identified therein, the Lenders identified therein and SunTrust Bank,
as Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Payment Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

KNOXVILLE HMA HOLDINGS, LLC,

a Tennessee limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 5.1

FORM OF COMPLIANCE CERTIFICATE

In connection with the terms of the Credit Agreement, dated as of September
[__], 2011 (as amended, modified, supplemented, increased and extended from time
to time, the “Credit Agreement”), among Knoxville HMA Holdings, LLC, a Tennessee
limited liability company (the “Borrower”), the Guarantors identified therein,
the Lenders identified therein and SunTrust Bank, as Administrative Agent, the
undersigned certifies that the following information is true and correct, in all
material respects, as of the date of this Compliance Certificate for the Fiscal
[Quarter][Year] ended                     , 20__:

Capitalized terms used in this Compliance Certificate shall have the same
meanings as those assigned to them in the Credit Agreement.

[Use the following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the annual financial statements required by
Section 5.1(a) of the Credit Agreement for the Fiscal Year ending December 31,
[        ] along with the audit report and opinion of an independent certified
public accountant required by such section.

[Use the following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.1(b) of the Credit Agreement for the Fiscal Quarter ending
[                    ,         ]

[Use the following paragraphs as applicable]

2. [No][A] Default or Event of Default has occurred and is continuing. [If a
Default or Event of Default then specify the details thereof and the action
which the Borrower has taken or proposes to take].

3. Set forth on Schedule 2 are detailed calculations demonstrating compliance
with the financial covenants set forth in Article VI of the Credit Agreement.

4. There has been [no] change in GAAP or the application thereof since
December 31, 2010. [If any change in GAAP has occurred, please specify the
effect of such change on the financial statements accompanying this
certificate].

[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The foregoing is true and correct, in all material respects, as of the date
hereof.

Dated as of                     ,         .

 

KNOXVILLE HMA HOLDINGS, LLC,

a Tennessee limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 5.10

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of
                    ,         , is by and between                     , a
                     (the “New Subsidiary”), and SunTrust Bank, in its capacity
as Administrative Agent under the Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of September [__], 2011 by and among Knoxville HMA Holdings, LLC, a
Tennessee limited liability company (the “Borrower”), the Guarantors identified
therein, the Lenders identified therein and SunTrust Bank, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 5.10 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”. Accordingly, the New Subsidiary
hereby agrees with the Administrative Agent as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender, each Affiliate of a Lender
that enters into Bank Products or Hedging Transactions with the Borrower or any
Subsidiary, and each other holder of the Obligations, as provided in Article X
of the Credit Agreement, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 2, the New Subsidiary grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in the Collateral (as defined in the Security Agreement) as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured Obligations
(as defined in the Security Agreement).

3. The New Subsidiary hereby represents and warrants to the Administrative Agent
that:

(i) Set forth on Schedule 1 is a list of all real property located in the United
States that is owned or leased by the New Subsidiary as of the date hereof.

(ii) Set forth on Schedule 2 is the chief executive office, U.S. tax payer
identification number and organizational identification number of the New
Subsidiary as of the date hereof.

(iii) The exact legal name and state of organization of the New Subsidiary is as
set forth on the signature pages hereto.

(iv) Except as set forth on Schedule 3, the New Subsidiary has not during the
five years preceding the date hereof (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) Set forth on Schedule 4 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof.

(vi) As of the Closing Date, the New Subsidiary has no Commercial Tort Claims
seeking damages in excess of $100,000 other than as set forth on Schedule 5.

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for the Borrower in Section 11.1 of the
Credit Agreement.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article X of the Credit
Agreement.

5. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:   Title:   Acknowledged and accepted: SUNTRUST
BANK, as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 11.4

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
modified, supplemented, increased and extended from time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.  

Assignor:

                                                                 2.  

Assignee:

                                                                      [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.  

Borrower:

   Knoxville HMA Holdings, LLC 4.  

Administrative Agent:

   SunTrust Bank, as the administrative agent under the Credit Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.    Credit Agreement:    Credit Agreement dated as of September [    ], 2011
among Borrower, the Lenders party thereto, the Guarantors party thereto and
SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline Lender. 6.   
Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of Commitment/
Loans Assigned    Percentage Assigned  of
Commitment/Loans2  

$

   $      %   

$

   $      %   

$

   $      %   

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

2 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]3 Accepted: SUNTRUST BANK, as Administrative Agent By:      
Title: [Consented to:]4 KNOXVILLE HMA HOLDINGS, LLC By:       Title:

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

KNOXVILLE HMA HOLDINGS, LLC CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Domestic Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one



--------------------------------------------------------------------------------

TABLE OF CONTENTS

instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the law
(without giving effect to the conflict of law principles thereof except for
Sections 5-1401 and 5-1402 of the New York General Obligations Law) of the State
of New York.